Exhibit 10

U.S. $1,200,000,000

THREE YEAR CREDIT AGREEMENT

Dated as of August 2, 2010

Among

PPG INDUSTRIES, INC.

as Borrower

and

THE OTHER BORROWERS PARTY HERETO

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and

BNP PARIBAS

as Co-Syndication Agents

and

J.P. MORGAN SECURITIES INC.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

BNP PARIBAS SECURITIES CORP.

as Co-Lead Arrangers and Co-Bookrunners

and

CITIBANK, N.A.,

DEUTSCHE BANK AG NEW YORK BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

INTESA SANPAOLO S.P.A.,

SOCIETE GÉNÉRALE,

THE ROYAL BANK OF SCOTLAND PLC, and

HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1  

SECTION 1.01.

 

Certain Defined Terms

   1  

SECTION 1.02.

 

Computation of Time Periods

   13  

SECTION 1.03.

 

Accounting Terms

   13

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

   13  

SECTION 2.01.

 

The Revolving Credit Advances

   13  

SECTION 2.02.

 

Making the Revolving Credit Advances and Swing Line Advances

   14  

SECTION 2.03.

 

The Competitive Bid Advances

   16  

SECTION 2.04.

 

Fees

   18  

SECTION 2.05.

 

Optional Termination, Reduction or Increase of the Commitments

   19  

SECTION 2.06.

 

Repayment

   20  

SECTION 2.07.

 

Interest on Revolving Credit Advances and Swing Line Advances

   20  

SECTION 2.08.

 

Interest Rate Determination

   21  

SECTION 2.09.

 

Optional Conversion of Revolving Credit Advances

   22  

SECTION 2.10.

 

Prepayments of Revolving Credit Advances and Swing Line Advances

   22  

SECTION 2.11.

 

Increased Costs

   23  

SECTION 2.12.

 

Illegality

   23  

SECTION 2.13.

 

Payments and Computations

   24  

SECTION 2.14.

 

Taxes

   25  

SECTION 2.15.

 

Sharing of Payments, Etc.

   27  

SECTION 2.16.

 

Evidence of Debt

   27  

SECTION 2.17.

 

Use of Proceeds

   27  

SECTION 2.18.

 

Letters of Credit

   27  

SECTION 2.19

 

Defaulting Lenders

   30

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

   32  

SECTION 3.01.

 

Conditions Precedent to Effectiveness of Sections 2.01, 2.03 and 2.18

   32  

SECTION 3.02.

 

Conditions Precedent to the Initial Borrowing of Each Designated Subsidiary

   33  

SECTION 3.03.

  Conditions Precedent to Each Revolving Credit Borrowing, Swing Line Borrowing
or Letter of Credit Issuance    34  

SECTION 3.04.

 

Conditions Precedent to Each Competitive Bid Borrowing

   35  

SECTION 3.05.

 

Determinations Under Section 3.01

   35

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   36  

SECTION 4.01.

 

Representations and Warranties of PPG

   36

ARTICLE V COVENANTS OF THE BORROWERS

   38  

SECTION 5.01.

 

Affirmative Covenants

   38  

SECTION 5.02

 

Negative Covenants

   39

ARTICLE VI EVENTS OF DEFAULT

   42  

SECTION 6.01.

 

Events of Default

   42

ARTICLE VII GUARANTY

   43  

SECTION 7.01.

 

Guaranty

   43



--------------------------------------------------------------------------------

 

SECTION 7.02.

 

Guaranty Absolute

   43  

SECTION 7.03.

 

Waivers and Acknowledgments

   45  

SECTION 7.04.

 

Subrogation

   45  

SECTION 7.05.

 

Subordination

   46  

SECTION 7.06.

 

Continuing Guaranty; Assignments

   46

ARTICLE VIII THE ADMINISTRATIVE AGENT

   47  

SECTION 8.01.

 

Authorization and Action

   47  

SECTION 8.02.

 

Administrative Agent’s Reliance, Etc.

   47  

SECTION 8.03.

 

JPMCB and Affiliates

   47  

SECTION 8.04.

 

Lender Credit Decision

   48  

SECTION 8.05.

 

Indemnification

   48  

SECTION 8.06.

 

Successor Administrative Agent

   48  

SECTION 8.07.

 

Other Agents

   48

ARTICLE IX MISCELLANEOUS

   49  

SECTION 9.01.

 

Amendments, Etc.

   49  

SECTION 9.02.

 

Notices, Etc.

   49  

SECTION 9.03.

 

No Waiver; Remedies

   50  

SECTION 9.04.

 

Costs and Expenses

   50  

SECTION 9.05.

 

Right of Set-off

   51  

SECTION 9.06.

 

Binding Effect

   51  

SECTION 9.07.

 

Assignments and Participations

   51  

SECTION 9.08.

 

Confidentiality

   54  

SECTION 9.09.

 

Governing Law

   54  

SECTION 9.10.

 

Execution in Counterparts

   54  

SECTION 9.11.

 

Judgment

   54  

SECTION 9.12.

 

Jurisdiction, Etc.

   55  

SECTION 9.13.

 

Substitution of Currency

   55  

SECTION 9.14.

 

Designated Subsidiaries

   55  

SECTION 9.15.

 

Waiver of Jury Trial

   56  

SECTION 9.16.

 

USA PATRIOT ACT

   56  

SECTION 9.17.

 

No Fiduciary Duty

   56

 

ii



--------------------------------------------------------------------------------

Schedules

Schedule I - List of Pre-Approved Designated Subsidiaries

Exhibits

 

Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2    -    Form of
Competitive Bid Note Exhibit B-1    -    Form of Notice of Revolving Credit
Borrowing Exhibit B-2    -    Form of Notice of Competitive Bid Borrowing
Exhibit B-3    -    Form of Designation of Existing Letters of Credit Exhibit C
   -    Form of Assignment and Acceptance Exhibit D    -    Form of Designation
Letter Exhibit E-1    -    Form of Opinion of Counsel for PPG Exhibit E-2    -
   Form of Opinion of K&L Gates LLP Exhibit E-3    -    Form of Opinion of
Special Counsel for a Designated Subsidiary

 

iii



--------------------------------------------------------------------------------

THREE YEAR CREDIT AGREEMENT

Dated as of August 2, 2010

PPG INDUSTRIES, INC., a Pennsylvania corporation (“PPG”), each Subsidiary of PPG
who becomes a borrower hereunder pursuant to Section 9.14 (each, a “Borrower”
and, collectively with PPG, the “Borrowers”) the banks, financial institutions
and other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent for
the Lenders (in such capacity the “Administrative Agent”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. and BNP PARIBAS, as syndication agents, and J.P.
MORGAN SECURITIES INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and BNP PARIBAS
SECURITIES CORP., as co-lead arrangers and co-bookrunners, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Additional Commitment Lender” means (a) a Lender or (b) any other Person, in
each case that agrees to provide a Commitment or (in the case of a Lender)
agrees to increase the amount of its Commitment pursuant to Section 2.05(b),
with the consent of the Administrative Agent, the Issuing Lender and the Swing
Line Bank (such consent in each case not to be unreasonably withheld).

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Competitive Bid Advance.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Administrative Agent maintained by the Administrative Agent at
JPMCB at its office at 1111 Fannin Street, Houston, Texas 77002, Account
No. 323226329, Attention: Loan & Agency Group, (b) in the case of Advances
denominated in Euro, the account of the Administrative Agent maintained by the
Administrative Agent at J.P. Morgan AG, Frankfurt, Germany,
Account No. 6001600037, and (c) in any such case, such other account of the
Administrative Agent as is designated in writing from time to time by the
Administrative Agent to the Borrowers and the Lenders for such purpose.

“Applicable Lending Office” means, with respect to any Advance made or to be
made by any Lender to any Borrower, any domestic or foreign branch or Affiliate
of such Lender selected by such Lender at its option to make such Advance;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Advance in accordance with the terms of this
Agreement.



--------------------------------------------------------------------------------

“Applicable Margin” means (a) in the case of Base Rate Advances, a rate per
annum equal to the Applicable Margin for a Eurocurrency Rate Advance under
clause (b) of this definition minus 1% (but in no event less than zero) and
(b) in the case of Eurocurrency Rate Advances, a rate per annum equal to the CDS
Spread; provided that the Applicable Margin for Eurocurrency Rate Advances shall
in no event be less than the relevant Applicable Margin Floor for Eurocurrency
Rate Advances or greater than the relevant Applicable Margin Cap for
Eurocurrency Rate Advances.

“Applicable Margin Cap for Eurocurrency Rate Advances” and “Applicable Margin
Floor for Eurocurrency Rate Advances” shall be determined for any date by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Margin Floor
for
Eurocurrency
Rate Advances     Applicable
Margin Cap for
Eurocurrency
Rate Advances     Commitment
Fee  

> A/A2

   0.375 %    1.500 %    0.125 % 

A-/A3

   0.500 %    1.750 %    0.175 % 

BBB+/Baa1

   0.750 %    2.000 %    0.200 % 

BBB/Baa2

   1.250 %    2.500 %    0.350 % 

BBB-/Baa3

   1.750 %    3.000 %    0.500 % 

<BBB-/Baa3

   2.250 %    3.500 %    0.625 % 

“Approved Fund” means any fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and PPG, PPG’s consent not to be unreasonably withheld or
delayed.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or the exercise of control over such Person by a governmental authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm its obligations
hereunder.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(h)
or 6.01(i) or Title 11, U.S. Code, or any similar foreign, federal or state law
for the relief of debtors.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the LIBO Rate that would apply to
a one-month Interest Period starting on such day plus 1% and (c) the Federal
Funds Rate for such day plus  1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate, the LIBO Rate or the Federal Funds Rate shall be
effective from and including

 

2



--------------------------------------------------------------------------------

the effective date of such change in the Prime Rate, the LIBO Rate or the
Federal Funds Rate, as the case may be.

“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.07(a)(i).

“Borrowers” means, collectively, PPG and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.14.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, LIBO Rate Advances or EURIBOR
Advances, on which dealings are carried on in the London interbank market and
banks are open for business in London (or, in the case of an Advance denominated
in Euro, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open).

“CDS Spread” means, at any time, the three-year credit default swap mid-rate
spread of PPG (as provided by Markit Group Limited). The CDS Spread will be
(a) obtained by the Administrative Agent and (b) set on the following dates:
(i) in the case of Base Rate Advances, on the Effective Date and thereafter
quarterly on the last Business Day of each March, June, September and December
and (ii) in the case of Eurocurrency Rate Advances for each Interest Period
applicable thereto, the date the LIBO Rate for such Advances for such Interest
Period is set and, for any Eurocurrency Rate Advances with an Interest Period of
longer than three months, at the end of each successive three-month period after
the first day of such Interest Period (in each case, based upon the CDS Spread
quote received for the immediately preceding Business Day). If the CDS Spread is
not available, PPG and the Lenders agree to negotiate in good faith to agree on
an alternative method for establishing the Applicable Margin, provided that
until the earlier of (x) the time at which such an alternative method is agreed
or (y) 30 days after the date on which the CDS Spread became unavailable, the
Applicable Margin shall be based on the then most recently available CDS Spread.
If no such alternative method is agreed upon and so long as the CDS Spread
remains unavailable, the Applicable Margin shall be determined by reference to
the Applicable Margin Cap for Eurocurrency Rate Advances.

“Commitment” means as to any Lender (a) the Dollar amount set forth opposite
such Lender’s name on the signature pages hereof or (b) if such Lender has
entered into any Assignment and Acceptance, the Dollar amount set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d), as such amount may be terminated, reduced or increased pursuant
to Section 2.05.

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Dollar Advance, a Fixed
Rate Euro Advance, a EURIBOR Advance or a LIBO Rate Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender.

 

3



--------------------------------------------------------------------------------

“Confidential Information” means any and all information and data of PPG and any
of PPG’s Subsidiaries that is furnished or otherwise becomes known to the
Issuing Lender, the Administrative Agent or any Lender, but does not include any
such information that is or becomes generally available to the public (other
than as a result of the disclosure thereof by the Issuing Lender, the
Administrative Agent or any Lender, or any successor or assignee thereof) or
that is or becomes available to the Issuing Lender, the Administrative Agent or
such Lender from a source other than PPG that is under no duty or obligation to
keep such information or data confidential.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Subsidiaries” means the subsidiaries of PPG whose accounts are
consolidated with the accounts of PPG in PPG’s consolidated financial statements
prepared in accordance with GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08, 2.09 or 2.12.

“Credit Party” means the Administrative Agent, the Issuing Lender, the Swing
Line Bank or any Lender.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Advances, unless such Lender has notified the Administrative Agent in writing
within such period that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (ii) fund any
portion of its participations in Letters of Credit or Swing Line Advances or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is a result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified PPG or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Subsidiary” means any Wholly-owned Restricted Subsidiary designated
after the date of this Agreement for borrowing privileges hereunder pursuant to
Section 9.14.

“Designation of Existing Letter of Credit” has the meaning specified in
Section 2.18(l).

“Designation Letter” means a letter entered into by a Designated Subsidiary, PPG
and the Administrative Agent, in substantially the form of Exhibit D hereto,
pursuant to which such Designated Subsidiary shall become a Borrower hereunder
in accordance with Section 9.14.

“Disclosed Matters” means the actions, suits and proceedings disclosed or
otherwise described in PPG’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2009 or Quarterly Report on Form 10-Q for the three-month
period ended March 31, 2010.

 

4



--------------------------------------------------------------------------------

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means any Person approved by (a) the Administrative Agent,
(b) the Issuing Lender, (c) the Swing Line Bank and (d) unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.07 or unless such Person is a Lender, an Affiliate of
the assigning Lender or an Approved Fund, PPG, each such approval referred to in
clauses (a), (b) and (c) above not to be unreasonably withheld or delayed;
provided, however, that (i) if PPG does not respond to a request to consent for
any such approval required by it on or before the fifth Business Day following
such request, it shall be deemed to have granted such approval and (ii) neither
PPG nor an Affiliate of PPG shall qualify as an Eligible Assignee.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Equivalent” in Dollars of Euro on any date means the equivalent in Dollars of
Euro determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Dollars for Euro in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement, and the “Equivalent” in Euro of Dollars means the equivalent in Euro
of Dollars determined by using the quoted spot rate at which the Administrative
Agent’s principal office in London offers to exchange Euro for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which PPG is a member and which is treated as a
single employer under Section 414 of the Internal Revenue Code.

“EURIBO Rate” means, for the Interest Period for any Eurocurrency Rate Advance
denominated in Euro or for any EURIBOR Advances, the rate appearing on the
Screen at approximately 11:00 A.M. (London time) two Business Days, prior to the
commencement of such Interest Period as the Banking Federation of the European
Union EURIBOR for deposits in Euro with a maturity comparable to such Interest
Period. In the event that such rate for Euro is not available on the Screen at
such time for any reason, then the EURIBOR for such Interest Period shall be the
rate at which deposits in Euro in the approximately equivalent amount of
€5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the European interbank market at approximately 11:00 A.M. (London time)
two Business Days prior to the commencement of such Interest Period.

“EURIBOR Advance” means a Competitive Bid Advance denominated in Euro and
bearing interest based on the EURIBO Rate.

“Euro” and the “€” sign each means the lawful currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in EMU Legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means (a) with respect to any Interest Period for
Eurocurrency Rate Advances denominated in Dollars, an interest rate per annum
equal to the rate per annum obtained by

 

5



--------------------------------------------------------------------------------

dividing (i) the LIBO Rate for such Interest Period by (ii) a percentage equal
to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest Period
and (b) with respect to any Interest Period for Eurocurrency Rate Advances
denominated in Euro, an interest rate per annum equal to the rate per annum
obtained by dividing (i) EURIBOR for such Interest Period by (ii) a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage for such Interest
Period.

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or Euro that bears interest as provided in Section 2.07(a)(iii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances, LIBO Rate Advances or EURIBOR Advances comprising
part of the same Borrowing means the reserve percentage applicable two Business
Days before the first day of such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances, LIBO Rate
Advances or EURIBOR Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Existing Credit Agreement” means the Five Year Credit Agreement dated as of
May 28, 2004 among PPG, certain lenders and JPMorgan Chase Bank, as
administrative agent thereunder, as amended and in effect immediately prior to
the effectiveness of this Agreement.

“Existing Letter of Credit” has the meaning specified in Section 2.18(l).

“Federal Bankruptcy Code” has the meaning specified in Section 2.18(k).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fixed Rate Dollar Advance” means a Competitive Bid Advance denominated in
Dollars and bearing interest at a fixed rate per annum specified by a Borrower
in the Notice of Competitive Bid Borrowing relating to such Competitive Bid
Advance.

“Fixed Rate Euro Advance” means a Competitive Bid Advance denominated in Euro
and bearing interest at a fixed rate per annum specified by a Borrower in the
Notice of Competitive Bid Borrowing relating to such Competitive Bid Advance.

“Funded Debt” shall mean all Indebtedness for money borrowed which by its terms
matures at or is extendable or renewable at the option of the obligor to a date
more than twelve months after the date of the creation of such Indebtedness.

“GAAP” has the meaning specified in Section 1.03.

“Granting Lender” has the meaning specified in Section 9.07(h).

 

6



--------------------------------------------------------------------------------

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness of any other Person,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, to purchase or pay such Indebtedness or to purchase any
security for the payment of such Indebtedness; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Incumbent Board” has the meaning specified in Section 6.01(g).

“Indebtedness” of any Person at any time shall mean, without duplication,
(a) all obligations for money borrowed or raised, all obligations (other than
accounts payable and other similar items arising in the ordinary course of
business) for the deferred payment of the purchase price of property, and all
capital lease obligations which, in each case in accordance with GAAP, would be
included in determining total liabilities as shown on the liability side of the
balance sheet of such Person and (b) all Guarantees by such Person.

“Information Memorandum” means the information memorandum dated July 2010 used
by J.P. Morgan Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP
Paribas Securities Corp. in connection with the syndication of the Commitments.

“Interest Period” means, initially, for each Eurocurrency Rate Advance
comprising part of the same Revolving Credit Borrowing and each LIBO Rate
Advance and each EURIBOR Advance comprising part of the same Competitive Bid
Borrowing, the period commencing on the date of such Eurocurrency Rate Advance,
LIBO Rate Advance or EURIBOR Advance or the date of the Conversion of any Base
Rate Advance into such Eurocurrency Rate Advance and ending on the last day of
the period selected by the applicable Borrower pursuant to the provisions below
and, thereafter, with respect to Eurocurrency Rate Advances, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine
months as the applicable Borrower may select upon notice received by the
Administrative Agent not later than (i) in the case of Eurocurrency Rate
Advances denominated in Dollars or LIBO Rate Advances, 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period
and (ii) in the case of Eurocurrency Rate Advances denominated in Euro or
EURIBOR Advances, 11:00 A.M. (London time) on the third Business Day prior to
the first day of such Interest Period, provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing, for LIBO Rate Advances
or for EURIBOR Advances comprising part of the same Competitive Bid Borrowing
shall be of the same duration;

(c) in the case of any such Revolving Credit Borrowing, such Borrower shall not
be entitled to select an Interest Period having a duration of nine months
unless, by (i) in the case of Eurocurrency Rate Advances denominated in Dollars,
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period and (ii) in the case of Eurocurrency Rate Advances
denominated in Euro, 2:00 P.M. (London time) on the third Business Day prior to
the first day of such Interest Period, each Lender notifies the Administrative
Agent that such Lender will be providing funding for such Revolving Credit
Borrowing with such Interest Period (the failure of any Lender to so respond by
such time being deemed for all purposes of this Agreement as an objection by
such Lender to the requested duration of such Interest Period); provided that,
if any or all of the Lenders object to the requested duration of such Interest
Period,

 

7



--------------------------------------------------------------------------------

the duration of the Interest Period for such Revolving Credit Borrowing shall be
one, two, three or six months, as specified by the Borrower requesting such
Revolving Credit Borrowing in the applicable Notice of Revolving Credit
Borrowing as the desired alternative to an Interest Period of nine months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Issuing Lender” means JPMCB, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.18(j).

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 9.07.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for the Interest Period for any Eurocurrency Rate Advance
denominated in Dollars or LIBO Rate Advance, the rate appearing on the Screen at
approximately 11:00 A.M. (New York time) two Business Days prior to the
commencement of such Interest Period, as the rate at which deposits denominated
in Dollars are offered to leading banks in the London interbank market with a
maturity comparable to such Interest Period. In the event that such rate for
Dollars is not available on the Screen at such time for any reason, then the
LIBO Rate for such Interest Period shall be the rate at which deposits in
Dollars in the amount of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 A.M. (New York time) two Business Days prior to the
commencement of such Interest Period.

“LIBO Rate Advance” means a Competitive Bid Advance denominated in Dollars and
bearing interest based on the LIBO Rate.

 

8



--------------------------------------------------------------------------------

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means, collectively, this Agreement, the Notes and the Letter
of Credit Documents.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board as from time to time in effect, including all official interpretations
thereunder or thereof.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of PPG and its Subsidiaries,
taken as a whole, or a material impairment of the ability of PPG to perform any
of its obligations under this Agreement or any of the other Loan Documents to
which it is or will be a party.

“Moody’s” means Moody’s Investors Service, Inc.

“Note” means a Revolving Credit Note or a Competitive Bid Note.

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a)(i).

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“OFAC” has the meaning specified in Section 4.01(s).

“Overnight Eurocurrency Rate” means, with respect to any Swing Line Advance
denominated in Euro on any day, the rate that represents the cost of overnight
funds in Euro to the Swing Line Bank for such day.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Payment Office” means, for Euro, such office of JPMCB as shall be from time to
time selected by the Administrative Agent and notified by the Administrative
Agent to the Borrowers and the Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” shall mean any pension plan subject to the provisions of Title IV of
ERISA or Section 412 of the Internal Revenue Code which is maintained for
employees of PPG or any ERISA Affiliate.

“Post Petition Interest” has the meaning specified in Section 7.05(b).

“Pre-Approved Designated Subsidiary” means each of the Subsidiaries of PPG
listed on Schedule I hereto.

“Primary Currency” has the meaning specified in Section 9.11(c).

 

9



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Rata Share” means, with respect to any Lender, the proportion represented
by a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate of the Commitments; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Pro Rata Shares shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments and to
any Lender’s status as a Defaulting Lender at the time of determination.

“Protesting Lender” has the meaning specified in Section 9.14(a).

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by PPG. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin will be set as if the Public
Debt Rating were BBB-/Baa3; (c) if the ratings established by S&P and Moody’s
shall fall within different levels, the Applicable Margin shall be based upon
(i) if such different levels differ by only one level, the higher rating and
(ii) if such different levels differ by more than one level, the level
immediately below the higher rating; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

“Register” has the meaning specified in Section 9.07(d).

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue
Code).

“Required Lenders” means at any time Lenders holding more than 50% of the sum of
the then aggregate unpaid principal amount (based on the Equivalent in Dollars
at such time) of the Revolving Credit Advances owing to Lenders plus the
aggregate amount of the LC Exposure, or, if no such principal amount and/or LC
Exposure is then outstanding, Lenders having more than 50% of the Commitments.

“Restricted Subsidiary” shall mean:

(a) any Subsidiary of PPG other than

(i) a Subsidiary substantially all of the physical properties of which are
located, or substantially all of the business of which is carried on, outside
the United States of America (“United States of America” shall not include the
territories and possessions thereof), or

(ii) a Subsidiary the primary business of which consists of purchasing accounts
receivable and/or making loans secured by accounts receivable or inventories
and/or making investments in real estate or providing services directly related
thereto, or which is otherwise primarily engaged in the business of a finance or
real estate investment company, or

(iii) a Subsidiary the primary business of which consists of leasing equipment,
machinery, vehicles, rolling stock and other articles for use in the business of
PPG, or

 

10



--------------------------------------------------------------------------------

(iv) a Subsidiary the stock of which is held primarily for the purpose of
securing the investment of PPG in such Subsidiary, while the management of such
Subsidiary is accumulating funds for the purchase of such stock pursuant to
written contract, and

(b) any Subsidiary specified in clauses (i) through (iv) of paragraph (a) above
which at the time of determination shall be designated a Restricted Subsidiary
pursuant to designation by the board of directors of PPG as follows:

PPG may by a resolution adopted by its board of directors designate any
Restricted Subsidiary to be an Unrestricted Subsidiary, provided that in the
opinion of the board of directors of PPG it does not own a manufacturing or
research property, plant or facility which is of material importance to the
business of PPG and its Restricted Subsidiaries taken as a whole, and may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary. PPG may by
a resolution adopted by its board of directors designate a newly acquired or
formed Subsidiary to be an Unrestricted Subsidiary, provided such designation
takes place within 90 days of such acquisition or formation.

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000 and, in respect of Revolving Credit
Advances denominated in Euro, €10,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 and, in respect of Revolving Credit
Advances denominated in Euro, €1,000,000.

“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“SPC” has the meaning specified in Section 9.07(h).

“Screen” means the relevant display page on Reuters for the relevant rate
referred to in the definition of “LIBO Rate” for Dollars or “EURIBOR” for Euro
(as determined by the Administrative Agent) (or on any other commercially
available source providing quotations comparable to those provided on such page
designated by the Administrative Agent from time to time).

“Secured Debt” shall mean Indebtedness for money borrowed if such Indebtedness
is secured by a mortgage, pledge, lien, security interest or encumbrance on any
of the manufacturing or research property, plant or facilities of PPG or any
Restricted Subsidiary (but not including a property determined not to be a
principal property of PPG or a Restricted Subsidiary by the board of directors
of PPG in its discretion) or on any shares of stock or indebtedness of any
Restricted Subsidiary.

“Shareholders’ Interest” shall mean as of any particular time, the aggregate of
equity capital and surplus of PPG and its Consolidated Subsidiaries, after
deducting the cost of the shares of PPG held in PPG’s treasury (i.e., shares
which had been previously issued and outstanding but have been reacquired and
are presently held by PPG), as shown on a consolidated balance sheet of PPG and
its Consolidated

 

11



--------------------------------------------------------------------------------

Subsidiaries, prepared in accordance with GAAP, as of the end of the latest
fiscal year ended prior to such determination.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.01(b) or by any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means JPMCB.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

“Swing Line Borrowing Minimum” means, in respect of Swing Line Advances
denominated in Dollars, $5,000,000 and, in respect of Swing Line Advances
denominated in Euro, €5,000,000.

“Swing Line Borrowing Multiple” means, in respect of Swing Line Advances
denominated in Dollars, $500,000 and, in respect of Swing Line Advances
denominated in Euro, €500,000.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Advances outstanding at such time. The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at any time.

“Swing Line Facility” has the meaning specified in Section 2.01(b).

“Taxes” and “Other Taxes” have the respective meanings specified in
Section 2.14.

“Termination Date” means the earlier of (a) August 5, 2013 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

“Total Capitalization” means, as at any date, with respect to PPG and its
Consolidated Subsidiaries, the sum (determined on a consolidated basis without
duplication in accordance with GAAP) of (a) Total Indebtedness as at such date
plus (b) the amount that should be set forth on the consolidated balance sheet
of PPG and its Consolidated Subsidiaries prepared as at such date opposite the
caption “Total Shareholders’ Equity” (or the equivalent caption), excluding the
amount reported in the financial statements as “Accumulated Other Comprehensive
Income (Loss)” related to “Pension and Other Postretirement Benefit
Adjustments”.

“Total Indebtedness” means, as at any date, the total amount of Indebtedness of
PPG and its Consolidated Subsidiaries on such date, determined on a consolidated
basis without duplication in accordance with GAAP.

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

“Unrestricted Subsidiary” means any Subsidiary of PPG which is not a Restricted
Subsidiary.

 

12



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Advances made by such Lender and
outstanding at such time, (ii) such Lender’s Pro Rata Share of (A) the aggregate
principal amount of all Swing Line Advances then outstanding and (B) the
aggregate principal amount of the Competitive Bid Advances then outstanding and
(iii) such Lender’s LC Exposure at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Wholly-owned Restricted Subsidiary” means a Restricted Subsidiary all of the
outstanding capital stock of which, other than directors’ qualifying shares, and
all of the Funded Debt of which, shall at the time be owned by PPG or by one or
more Wholly-owned Restricted Subsidiaries, or by PPG in conjunction with one or
more Wholly-owned Restricted Subsidiaries.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.01(c) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01. The Revolving Credit Advances. (a) Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the Termination Date denominated in Dollars
or Euro in an aggregate amount (based in respect of any Revolving Credit
Advances to be denominated in Euro by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Revolving
Credit Borrowing) not to exceed at any time outstanding such Lender’s Unused
Commitment. Each Revolving Credit Borrowing shall be in an amount not less than
the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing Multiple
in excess thereof (provided that a Base Rate Advance may be in an aggregate
amount equal to the amount necessary to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.18(f)) and shall consist of Revolving
Credit Advances of the same Type and in the same currency made on the same day
by the Lenders ratably according to their respective Commitments. Within the
limits of each Lender’s Commitment, the Borrowers may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b) The Swing Line Advances. The Swing Line Bank agrees, on the terms and
conditions hereafter set forth, to make Swing Line Advances to the Borrowers
from time to time on any Business Day during the period from the date hereof
until the Termination Date denominated in Dollars or Euro (i) in an aggregate
amount (based in respect of any Swing Line Advances to be denominated in Euro by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Swing Line Borrowing) not to exceed at any
time outstanding $100,000,000 (the “Swing Line Facility”) and (ii) in an amount
for each such Advance not to exceed the Unused Commitments of the Lenders on
such Business Day. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any other Swing Line Advance. Each Swing
Line Borrowing shall be in an amount not less than the Swing Line Borrowing
Minimum or a Swing Line Borrowing Multiple in excess thereof and shall consist
of an Advance bearing interest as provided in

 

13



--------------------------------------------------------------------------------

Section 2.07(a)(ii). Within the limits of the Swing Line Facility and within the
limits referred to in clause (ii) above, the Borrowers may borrow under this
2.01(b), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(b).

SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances.
(a) Each Revolving Credit Borrowing shall be made on notice, given not later
than (x) 11:00 A.M. (New York City time) on the third Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in
Dollars, (y) 11:00 A.M. (London time) on the third Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in Euro,
or (z) 10:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the applicable Borrower to the Administrative Agent, which
shall give to each Lender prompt notice thereof by telecopier or telex. Each
such notice of a Revolving Credit Borrowing (a “Notice of Revolving Credit
Borrowing”) shall be by telephone, confirmed immediately in writing, or
telecopier or telex in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Revolving Credit Advance. Each Lender shall, before
2:00 P.M. (New York City time) on the date of such Revolving Credit Borrowing,
in the case of a Revolving Credit Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Euro, make available for the account
of its Applicable Lending Office to the Administrative Agent at the applicable
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower that requested such Revolving Credit Advance at the Administrative
Agent’s address referred to in Section 9.02 or at the applicable Payment Office,
as the case may be; provided, however, that the Administrative Agent shall first
make a portion of such funds equal to the aggregate principal amount of any
Swing Line Advances made by the Swing Line Bank and by any other Lender to such
Borrower in the same currency and outstanding on the date of such Revolving
Credit Borrowing, plus interest accrued and unpaid thereon to and as of such
date, available to the Swing Line Bank and such other Lenders for repayment of
such Swing Line Advances and provided, further, that a portion of such funds in
an amount equal to the aggregate principal amount of any Base Rate Advances made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.18(f) shall be remitted by the Administrative Agent to the Issuing
Lender.

(b) Each Swing Line Borrowing shall be made on notice, given not later than
3:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
in the case of a Swing Line Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars, and not later than 9:00 A.M. (London time) on the date
of the proposed Swing Line Borrowing in the case of a Swing Line Borrowing
consisting of Eurocurrency Rate Advances denominated in Euro by the applicable
Borrower to the Applicable Lending Office of the Swing Line Bank and the
Administrative Agent, of which the Administrative Agent shall give prompt notice
to the Lenders. Each such notice of a Swing Line Borrowing (a “Notice of Swing
Line Borrowing”) shall be by telephone, confirmed at once in writing, or
telecopier or telex, specifying therein the requested (i) date of such
Borrowing, (ii) amount and currency of such Borrowing and (iii) maturity of such
Borrowing (which maturity shall be no later than the third Business Day after
the requested date of such Borrowing). The Swing Line Bank shall, before
11:00 A.M. (New York City time) on the date of such Swing Line Borrowing, in the
case of a Swing Line Borrowing consisting of Eurocurrency Rate Advances
denominated in Dollars, and before 11:00 A.M. (London time) on the date of such
Swing Line Borrowing in the case of such Swing Line Borrowing consisting of
Eurocurrency Rate Advances denominated in Euro, make the Swing Line Borrowing
available to the Administrative Agent at the applicable Agent’s Account, in same
day funds. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower that
requested such Swing Line Borrowing at the applicable Payment Office. Upon
written demand by the Swing Line Bank with a Swing Line Advance, with a copy of
such demand to the Administrative Agent, each other Lender will purchase from
the Swing Line Bank, and the Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Pro Rata Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the

 

14



--------------------------------------------------------------------------------

account of the Swing Line Bank, by deposit to the applicable Agent’s Account, in
same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. Each Borrower
hereby agrees to each such sale and assignment. Each Lender agrees to purchase
its Pro Rata Share of an outstanding Swing Line Advance on (i) the Business Day
on which demand therefor is made by the Swing Line Bank, provided that notice of
such demand is given not later than 11:00 A.M. (New York City time) on the date
of the proposed Swing Line Borrowing in the case of a Swing Line Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, and not later
than 11:00 A.M. (London time) in the case of a Swing Line Borrowing consisting
of Eurocurrency Rate Advances denominated in Euro on such Business Day or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by the Swing Line Bank to any
other Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, this Agreement, the Notes or any Borrower. If and to
the extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date such Lender is required to have made such
amount available to the Administrative Agent until the date such amount is paid
to the Administrative Agent, at the Overnight Eurocurrency Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of the Swing
Line Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than six separate Revolving Credit Borrowings.

(d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower giving such Notice. In the case
of any Revolving Credit Borrowing that the related Notice of Revolving Credit
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower giving such Notice shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Revolving Credit Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Revolving Credit Borrowing, in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the applicable
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of a Borrower,
the higher of (A) the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (B) the cost of funds
incurred by the Administrative Agent in respect of such amount and (ii) in the
case of such Lender, (A) the Federal Funds Rate in the case of Advances
denominated in Dollars or (B) the Overnight Eurocurrency Rate in the case of
Advances denominated in Euro. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

 

15



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit, but no Lender shall be responsible for the
failure of any other Lender to make the Revolving Credit Advance to be made by
such other Lender on the date of any Revolving Credit Borrowing.

SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that the Borrowers may make Competitive Bid Borrowings denominated in Dollars or
Euro under this Section 2.03 from time to time on any Business Day during the
period from the date hereof until the date occurring 30 days prior to the
Termination Date in the manner set forth below; provided that the principal
amount of each Competitive Bid Borrowing shall not exceed the aggregate Unused
Commitments (without giving effect to clause (b)(ii)(B) of the definition of
“Unused Commitments”).

(i) Any Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Administrative Agent, by telecopier or telex, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested,
(u) date of such proposed Competitive Bid Borrowing, (v) aggregate amount and
currency of such proposed Competitive Bid Borrowing, (w) whether the rates of
interest to be offered by the Lenders shall be (1) fixed rates per annum or
(2) based on the LIBO Rate (x) in the case of a Competitive Bid Borrowing
consisting of either LIBO Rate Advances or EURIBOR Advances, Interest Period, or
in the case of a Competitive Bid Borrowing consisting of either Fixed Rate
Dollar Advances or Fixed Rate Euro Advances, maturity date for repayment of each
Fixed Rate Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the date occurring 360 days
after the date of such Competitive Bid Borrowing (but in no event later than the
Termination Date)), (y) interest payment date or dates relating thereto, and
(z) other terms (if any) to be applicable to such Competitive Bid Borrowing, not
later than (A) 10:00 A.M. (New York City time) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Dollar Advances,
(B) 10:00 A.M. (New York City time) at least four Business Days prior to the
date of the proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, (C) 10:00 A.M. (London time) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Euro Advances or (D) 10:00 A.M. (London time) at least four Business Days prior
to the date of the proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of EURIBOR Advances. The Administrative
Agent shall in turn promptly notify each Lender of each request for a
Competitive Bid Borrowing received by it from a Borrower by sending such Lender
a copy of the related Notice of Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to a Borrower as
part of such proposed Competitive Bid Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion, by notifying the Administrative
Agent (which shall give prompt notice thereof to such Borrower), before
(A) 9:30 A.M. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Dollar Advances, (B) 10:00 A.M. (New York City time) three Business Days prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, (C) 9:30 A.M.
(London time) at least one Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Euro Advances and (D) 10:00 A.M. (London time) at least
four Business Days prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of EURIBOR Advances, of
the minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that, if the Administrative
Agent in its capacity as a Lender shall, in its sole discretion, elect to make
any such offer, it shall notify the applicable Borrower of such offer at least
30 minutes before the time and on the

 

16



--------------------------------------------------------------------------------

date on which notice of such election is to be given to the Administrative Agent
by the other Lenders. If any Lender shall elect not to make such an offer, such
Lender shall so notify the Administrative Agent before 10:00 A.M. (New York City
time) on the date on which notice of such election is to be given to the
Administrative Agent by the other Lenders, and such Lender shall not be
obligated to, and shall not, make any Competitive Bid Advance as part of such
Competitive Bid Borrowing; provided that the failure by any Lender to give such
notice shall not cause such Lender to be obligated to make any Competitive Bid
Advance as part of such proposed Competitive Bid Borrowing.

(iii) The Borrower requesting such Competitive Bid Borrowing shall, in turn,
before (A) 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Dollar Advances, (B) 11:00 A.M. (New York City time) three
Business Days prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
(C) 10:30 A.M. (London time) at least one Business Day prior to the date of such
proposed Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Euro Advances and (D) 11:00 A.M. (London time) at least
four Business Days prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of EURIBOR Advances:

(x) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Advance pursuant to
paragraph (ii) above) to be made by each Lender as part of such Competitive Bid
Borrowing, and reject any remaining offers made by Lenders pursuant to
paragraph (ii) above by giving the Administrative Agent notice to that effect.
Such Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the amount that each such Lender offered at such
interest rate.

(iv) If the Borrower notifies the Administrative Agent that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Administrative
Agent shall give prompt notice thereof to the Lenders and such Competitive Bid
Borrowing shall not be made.

(v) If the Borrower requesting such Competitive Bid Borrowing accepts one or
more of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Administrative Agent shall in turn promptly notify (A) each Lender
that has made an offer as described in paragraph (ii) above, of the date and
aggregate amount of such Competitive Bid Borrowing and whether or not any offer
or offers made by such Lender pursuant to paragraph (ii) above have been
accepted by such Borrower, (B) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, of the amount of each
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing, and (C) each Lender that is to make a Competitive Bid Advance as
part of such Competitive Bid Borrowing, upon receipt, that the Administrative
Agent has received forms of documents appearing to fulfill the applicable
conditions set forth in Article III. Each Lender that is to make a Competitive
Bid Advance as part of such Competitive Bid Borrowing shall, before 12:00 noon
(New York City time) on the date of such Competitive Bid Borrowing specified in
the notice received from the Administrative Agent pursuant to clause (A) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Agent’s Account, in same day funds,
such Lender’s portion of such Competitive Bid Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by the
Administrative Agent of such funds, the Administrative Agent will make such
funds available to such Borrower at the Administrative Agent’s address referred
to in Section 9.02. Promptly

 

17



--------------------------------------------------------------------------------

after each Competitive Bid Borrowing the Administrative Agent will notify each
Lender of the amount of the Competitive Bid Borrowing and the dates upon which
such Competitive Bid Borrowing commenced and will terminate.

(vi) If the Borrower requesting such Competitive Bid Borrowing notifies the
Administrative Agent that it accepts one or more of the offers made by any
Lender or Lenders pursuant to paragraph (iii)(y) above, such notice of
acceptance shall be irrevocable and binding on such Borrower. Such Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
the related Notice of Competitive Bid Borrowing for such Competitive Bid
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Competitive Bid Advance to be made by such
Lender as part of such Competitive Bid Borrowing when such Competitive Bid
Advance, as a result of such failure, is not made on such date.

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of not less
than $10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrowers shall be
in compliance with the limitation set forth in the proviso to the first sentence
of subsection (a) above.

(c) Within the limits and on the conditions set forth in this Section 2.03, the
Borrowers may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.

(d) The Borrower requesting such Competitive Bid Borrowing shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of each Competitive Bid Advance (such maturity
date being that specified by such Borrower for repayment of such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance. The Borrowers shall have no right to prepay any principal amount of
any Competitive Bid Advance without the prior written consent of the relevant
Lender unless, and then only on the terms, specified by the applicable Borrower
for such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) above and set forth in the
Competitive Bid Note evidencing such Competitive Bid Advance.

(e) The Borrower requesting such Competitive Bid Borrowing shall pay interest on
the unpaid principal amount of each Competitive Bid Advance from the date of
such Competitive Bid Advance to the date the principal amount of such
Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance specified by the Lender making such Competitive Bid
Advance in its notice with respect thereto delivered pursuant to
subsection (a)(ii) above, payable on the interest payment date or dates
specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a), the applicable Borrower shall pay interest on the amount
of unpaid principal of and interest on each Competitive Bid Advance owing to a
Lender, payable in arrears on the date or dates interest is payable thereon, at
a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Competitive Bid Advance under the terms of the
Competitive Bid Note evidencing such Competitive Bid Advance unless otherwise
agreed in such Competitive Bid Note.

(f) The indebtedness of any Borrower resulting from each Competitive Bid Advance
made to such Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.

SECTION 2.04. Fees. (a) Commitment Fee. The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee on the
average daily unused amount of such Lender’s

 

18



--------------------------------------------------------------------------------

Commitment during the period from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender to the
earlier of the date the Commitments terminate and the Termination Date at a rate
per annum determined in accordance with the table set forth in the definition of
“Applicable Margin Cap for Eurocurrency Rate Advances”. Accrued commitment fees
shall be payable in arrears quarterly on the last day of each March, June,
September and December and on the earlier of the date the Commitments terminate
and the Termination Date, commencing September 30, 2010. For purposes of
computing commitment fees, Swing Line Advances and Competitive Bid Advances
shall not be deemed to be utilizations of the Commitments.

(b) Administrative Agent’s Fees. The Borrowers shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
PPG and the Administrative Agent.

(c) Letter of Credit Fees. The Borrowers agree to pay to the Administrative
Agent for account of each Lender a participation fee with respect to its
participation in each Letter of Credit, which shall accrue on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) relating to such Letter of Credit at a rate
per annum equal to the Applicable Margin that would be in effect for a
Eurocurrency Rate Advance made on the date such Letter of Credit is issued
subject, if such Letter of Credit is outstanding for more than three months, to
readjustment at the end at each successive three-month period by reference to
the Applicable Margin that would be in effect for a Eurocurrency Rate Advance
Loan made at the time of such readjustment. Participation fees shall be payable
to each Lender during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure. In addition, the
Borrowers agree to pay to the Issuing Lender a fronting fee, as well as such
Issuing Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder, as
previously agreed between PPG and the Issuing Lender. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Lender pursuant to this Section 2.04(c) shall be payable
within 10 days after receipt by PPG of written demand therefor.

SECTION 2.05. Optional Termination, Reduction or Increase of the Commitments.
(a) Termination or Reduction. PPG shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
permanently reduce ratably in part the unused portions of the respective
Commitments of the Lenders, provided that each partial reduction shall be in the
aggregate amount of not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided, further, that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances denominated
in Dollars then outstanding plus the Equivalent in Dollars (determined as of the
date of the notice of prepayment) of the aggregate principal amount of the
Competitive Bid Advances denominated in Euro then outstanding.

(b) Increase. PPG shall have the right from time to time to increase the
aggregate Commitments hereunder by an aggregate amount not exceeding
$300,000,000 by causing one or more Additional Commitment Lenders (which may
include any existing Lender) to provide a (or, in the case of an existing
Lender, to increase its) Commitment (each such increase, an “Commitment
Increase”), provided that (i) PPG shall first offer the existing Lenders the
opportunity to provide such Commitment Increase before offering the same to any
new Lender, (ii) no Lender shall have any obligation hereunder to become an
Additional Commitment Lender and any election to do so shall be in the sole
discretion of each Lender and (iii) each Commitment Increase shall be in an
aggregate amount for all Additional Commitment Lenders of at least $10,000,000.
Each such Additional Commitment Lender shall enter into an agreement in form and
substance satisfactory to PPG and the Administrative Agent pursuant to which
such Additional Commitment Lender shall, as of the effective date of such
Commitment Increase (which shall be a Business Day and, unless the
Administrative Agent otherwise agrees, a day on which no issuance, amendment,
renewal or extension of any Letter of Credit is scheduled to occur), provide a
Commitment (or, if any such Additional Commitment Lender is an existing Lender,
increase its Commitment) in the amount

 

19



--------------------------------------------------------------------------------

specified therein and (if not an existing Lender) become a Lender hereunder.
Notwithstanding the foregoing, no Commitment Increase pursuant to this Section
shall be effective unless:

(i) PPG shall have given the Administrative Agent notice of any such increase at
least three Business Days prior to the relevant effective date of such
Commitment Increase;

(ii) no Default shall have occurred and be continuing on such effective date;
and

(iii) each of the representations and warranties of each Borrower contained in
this Agreement shall be true on and as of such effective date with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

Each notice under clause (i) above shall be deemed to constitute a
representation and warranty by the Borrowers as to the matters specified in
clauses (ii) and (iii) above. On the effective date of each Commitment Increase,
PPG shall simultaneously (i) prepay in full the outstanding Revolving Credit
Advances (if any) held by the Lenders immediately prior to giving effect to the
relevant Commitment Increase (which prepayment may be made with the proceeds of
new Revolving Credit Advances under the following clause (ii)), (ii) if PPG
shall have so requested in accordance with this Agreement, borrow new Revolving
Credit Advances from all Lenders (including, if applicable, any new Lenders)
such that, after giving effect thereto, the Revolving Credit Advances are held
ratably by the Lenders in accordance with their respective Commitments (after
giving effect to such Commitment Increase) and (iii) pay to the Lenders the
amounts, if any, payable under Section 2.11.

SECTION 2.06. Repayment. (a) Revolving Credit Advances. The Borrowers shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding.

(b) Swing Line Advances. The Borrowers shall repay to the Administrative Agent
for the account of the Swing Line Bank and each other Lender which has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
three Business Days after the requested date of such Borrowing) and the
Termination Date.

SECTION 2.07. Interest on Revolving Credit Advances and Swing Line Advances.
(a) Scheduled Interest. The Borrowers shall pay interest on the unpaid principal
amount of each Revolving Credit Advance and Swing Line Advance owing to each
Lender from the date of such Revolving Credit Advance or Swing Line Advance, as
the case may be, until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in respect
of Base Rate Advances in effect from time to time payable in arrears quarterly
on the last day of each March, June, September and December during such periods
and on the date such Base Rate Advance shall be Converted or paid in full.

(ii) Swing Line Advances. A rate per annum equal to the sum of (x) the
Applicable Margin plus (y) (A) in the case of a Swing Line Advance denominated
in Dollars, the Base Rate in effect from time to time or (B) in the case of a
Swing Line Advance denominated in Euro, the Overnight Eurocurrency Rate in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December and on the date such Swing Line Advance
shall be paid in full.

(iii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in respect of Eurocurrency Rate Advances
in effect from time to time payable in arrears on the last day of such Interest
Period and, if such Interest

 

20



--------------------------------------------------------------------------------

Period has a duration of more than three months or 90 days as the case may be,
on each day that occurs during such Interest Period every three months or 90
days as the case may be, from the first day of such Interest Period and on the
date such Eurocurrency Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Administrative Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Revolving Credit
Advance and each Swing Line Advance owing to each Lender, payable in arrears on
the dates referred to in clause (a) above, at a rate per annum equal at all
times to 1% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a) above and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that, following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder upon demand.

SECTION 2.08. Interest Rate Determination. (a) If, with respect to any
Eurocurrency Rate Advances, the Required Lenders notify the Administrative Agent
that (i) they are unable to obtain matching deposits in the London interbank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Revolving Credit Borrowing in sufficient amounts to fund their
respective Revolving Credit Advances as a part of such Borrowing during its
Interest Period or (ii) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrowers and the Lenders, whereupon (A) the applicable Borrower will, on the
last day of the then existing Interest Period therefor, (1) if such Eurocurrency
Rate Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in Euro, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurocurrency Rate Advances shall
be suspended until the Administrative Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist; provided
that, if the circumstances set forth in clause (ii) above are applicable to
Eurocurrency Rate Advances for Euro, the applicable Borrower may elect, by
notice to the Administrative Agent and the Lenders, to continue such Advances in
Euro for a period of not longer than 30 days, which Advances shall bear interest
at a rate per annum equal to the Applicable Margin in respect of Eurocurrency
Rate Advances plus, for each Lender, the cost to such Lender (expressed as a
rate per annum) of funding its Eurocurrency Rate Advances by whatever means it
reasonably determines to be appropriate. Each Lender shall certify its cost of
funds for each Interest Period to the Administrative Agent and the applicable
Borrower as soon as practicable (but in any event not later than ten Business
Days after the first day of such period).

(b) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in Euro, be exchanged into an Equivalent amount of Dollars and Convert into Base
Rate Advances.

(c) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Revolving Credit Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than the Revolving Credit Borrowing
Minimum, such Advances shall automatically, in the case of Eurocurrency Rate
Advances denominated in Dollars, Convert into Base Rate Advances or, in the case
of Eurocurrency Rate Advances denominated in Euro, be exchanged into an
Equivalent amount of Dollars and Convert into Base Rate Advances.

(d) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest

 

21



--------------------------------------------------------------------------------

Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (B) if such Eurocurrency Rate
Advances are denominated in Euro, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended; provided that the applicable Borrower may elect, by notice to the
Administrative Agent and the Lenders within one Business Day of such Event of
Default, to continue such Advances in Euro, whereupon the Administrative Agent
may require that each such Eurocurrency Rate Advances shall bear interest at the
Overnight Eurocurrency Rate for a period of three Business Days and thereafter,
such Eurocurrency Rate Advance shall be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances.

SECTION 2.09. Optional Conversion of Revolving Credit Advances. Any Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.08 and
2.12, Convert all Revolving Credit Advances made to it denominated in Dollars of
one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.01(a) and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b). Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Dollar denominated Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

SECTION 2.10. Prepayments of Revolving Credit Advances and Swing Line Advances.
(a) Optional. Any Borrower may, upon notice at least two Business Days’ prior to
the date of such prepayment, in the case of Eurocurrency Rate Advances, and not
later than 11:00 A.M. (New York City time) on the date of such prepayment, in
the case of Base Rate Advances and Swing Line Advances, to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Revolving Credit Borrowing and Swing Line Advances comprising part of
the same Swing Line Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than the Revolving Credit Borrowing Minimum or Swing
Line Borrowing Minimum, as applicable, or a Revolving Credit Borrowing Multiple
or Swing Line Borrowing Multiple, as applicable, in excess thereof and (y) in
the event of any such prepayment of a Eurocurrency Rate Advance, the applicable
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Administrative Agent notifies the
Borrowers that, on any interest payment date, the sum of (A) the aggregate
principal amount of all Advances denominated in Dollars then outstanding plus
(B) the Equivalent in Dollars (determined on the third Business Day prior to
such interest payment date) of the aggregate principal amount of all Advances
denominated in Euro then outstanding plus (C) the LC Exposure then outstanding
exceeds 105% of the aggregate Commitments of the Lenders on such date, the
Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, subject to the proviso to this sentence set
forth below, prepay the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the aggregate Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Advances prepaid; provided that, if the aggregate
principal amount of Base Rate Advances outstanding at the time of such required
prepayment is less than the amount of such required prepayment, the portion of
such required prepayment in excess of the aggregate principal amount of Base
Rate Advances then outstanding shall be deferred until the earliest to occur of
the last day of the Interest Period of the outstanding Eurocurrency Rate
Advances, the outstanding LIBO Rate Advances, the outstanding EURIBOR Advances
and/or the maturity date of the outstanding Fixed Rate Dollar Advances or Fixed
Rate Euro Advances, as the case may be, in an aggregate amount equal to the
excess of such required prepayment. The Administrative Agent shall give prompt
notice of any prepayment required under this Section 2.10(b) to the Borrowers
and the

 

22



--------------------------------------------------------------------------------

Lenders, and shall provide prompt notice to the Borrowers of any such notice of
required prepayment received by it from any Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a EURIBOR Advance on a date other than the
last day of an Interest Period or at its maturity, any additional amounts which
the Borrowers shall be obligated to reimburse to the Lenders in respect thereof
pursuant to Section 9.04(c).

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender or the
Issuing Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances, LIBO Rate Advances or EURIBOR Advances or
participating in, issuing or maintaining any Letter of Credit (excluding for
purposes of this Section 2.11 any such increased costs resulting from (1) Taxes
or Other Taxes (as to which Section 2.14 shall govern) and (2) changes in the
basis of taxation of overall net income or overall gross income by the United
States of America or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrowers shall from time to time, upon
demand by such Lender or the Issuing Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender or the Issuing Lender additional amounts sufficient to compensate such
Lender or the Issuing Lender for such increased cost. A certificate as to the
amount of such increased cost, submitted to the Borrowers and the Administrative
Agent by such Lender or the Issuing Lender, shall be conclusive and binding for
all purposes, absent manifest error.

(b) If any Lender or the Issuing Lender determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or the Issuing Lender or any Person controlling such Lender or the
Issuing Lender and that the amount of such capital is increased by or based upon
the existence of such Lender’s or the Issuing Lender’s commitment to lend, or to
participate in, or issue or maintain any Letter of Credit, hereunder and other
commitments of this type, then, upon demand by such Lender or the Issuing Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to the Administrative Agent for the account of such Lender or the Issuing
Lender, from time to time as specified by such Lender or the Issuing Lender,
additional amounts sufficient to compensate such Lender or the Issuing Lender or
such Person in the light of such circumstances, to the extent that such Lender
or the Issuing Lender reasonably determines such increase in capital to be
allocable to the existence of such Lender’s or the Issuing Lender’s commitment
to lend, or to participate in, or issue or maintain any Letter of Credit
hereunder. A certificate as to such amounts submitted to the Borrowers and the
Administrative Agent by such Lender or the Issuing Lender shall be conclusive
and binding for all purposes, absent manifest error.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Applicable Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances, LIBO Rate Advances or
EURIBOR Advances or to fund or maintain Eurocurrency Rate Advances, LIBO Rate
Advances or EURIBOR Advances hereunder, (a)(i) each such Eurocurrency Rate
Advance denominated in Dollars or LIBO Rate Advance as the case may be, will
automatically, upon such demand, be Converted into a Base Rate Advance or an
Advance that bears interest at the rate set forth in Section 2.07(a)(i), and
(ii) each such Eurocurrency Rate Advance denominated in Euro or EURIBOR Advance
as the case may be, will automatically, upon such demand, be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Advance, and
(b) the obligation of the Lenders to make Eurocurrency Rate Advances, LIBO Rate
Advances or EURIBOR Advances or to Convert Revolving Credit Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and the Lenders that the circumstances causing such
suspension no longer exist.

 

23



--------------------------------------------------------------------------------

SECTION 2.13. Payments and Computations. (a) Except to the extent otherwise
provided for in Section 2.18 with respect to the reimbursement of LC
Disbursements and interest thereon (i) the Borrowers shall make each payment
hereunder, without counterclaim or set-off, with respect to principal of,
interest on, and other amounts relating to, Advances denominated in Dollars, or
reimbursement of LC Disbursements, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Administrative Agent at the
applicable Agent’s Account in same day funds, (ii) the Borrowers shall make each
payment hereunder, without counterclaim or set-off, with respect to principal
of, interest on, and other amounts relating to, Advances denominated in Euro,
not later than 11:00 A.M. (at the Payment Office for such Euro) on the day when
due in such Euro to the Administrative Agent, by deposit of such funds to the
applicable Agent’s Account in same day funds, and (iii) the Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or reimbursement of LC Disbursements, or
commitment fees and participation fees ratably (other than amounts payable
pursuant to Section 2.03, 2.11, 2.14 or 9.04(c)) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the other Loan Documents in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the other Loan
Documents, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, all computations of interest based on the Eurocurrency Rate, Overnight
Eurocurrency Rate or the Federal Funds Rate and of commitment fees,
participation fees and fronting fees pursuant to Section 2.04 shall be made by
the Administrative Agent on the basis of a year of 360 days and computations in
respect of Competitive Bid Advances shall be made by the Administrative Agent as
specified in the applicable Notice of Competitive Bid Borrowing (or, in each
case of Advances denominated in Euro where market practice differs, in
accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the other Loan Documents shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest, commitment fee,
participation fee or fronting fee, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances, LIBO Rate Advances or EURIBOR Advances to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.

(e) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Lenders hereunder or under
the other Loan Documents that such Borrower will not make such payment in full,
the Administrative Agent may assume that such Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender or the
Issuing Lender on such due date an amount equal to the amount then due such
Lender or the Issuing Lender. If and to the extent such Borrower shall not have
so made such payment in full to the Administrative Agent, each Lender or the
Issuing Lender, as the case may be, shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender or the Issuing Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender or the Issuing Lender until the date such Lender or
the Issuing Lender repays such amount to the Administrative Agent, at (i) the
Federal Funds Rate in the case of Advances denominated in Dollars or (ii) the
cost of funds incurred by the Administrative Agent in respect of such amount in
the case of Advances denominated in Euro.

 

24



--------------------------------------------------------------------------------

(f) To the extent that the Administrative Agent receives funds for application
to the amounts owing by any Borrower under or in respect of this Agreement or
any of the other Loan Documents in currencies other than the currency or
currencies required to enable the Administrative Agent to distribute funds to
the Lenders or the Issuing Lender in accordance with the terms of this
Section 2.13, the Administrative Agent shall be entitled to convert or exchange
such funds into the required currencies, to the extent necessary to enable the
Administrative Agent to distribute such funds in accordance with the terms of
this Section 2.13; provided that each Borrower and each of the Lenders and the
Issuing Lender hereby agree that the Administrative Agent shall not be liable or
responsible for any loss, cost or expense suffered by such Borrower, such Lender
or the Issuing Lender as a result of any conversion or exchange of currencies
affected pursuant to this Section 2.13(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange unless such loss,
cost or expense or such failure is the result of fraudulent acts or omissions,
gross negligence or willful misconduct of the Administrative Agent; and
provided, further, that each Borrower, jointly and severally with each other
Borrower, agrees to indemnify the Administrative Agent, the Issuing Lender and
each Lender, and hold the Administrative Agent, the Issuing Lender and each
Lender harmless, for any and all losses, costs and expenses incurred by the
Administrative Agent, the Issuing Lender or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(f) except to the extent such losses, costs or
expenses arose as a result of fraudulent acts or omissions, gross negligence or
willful misconduct of the Administrative Agent.

(g) If, and for so long as, any Defaulting Lender shall fail to make any payment
required to be made by it pursuant to Section 2.02(b), 2.02(e), 2.13(e), 2.18(e)
or (f), or 9.04(b), the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender under this
Agreement for the benefit of the Administrative Agent, the Swing Line Bank or
the Issuing Lender to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.14. Taxes. (a) Any and all payments by or on behalf of the Borrowers
to or for the account of any Lender, the Issuing Lender or the Administrative
Agent hereunder or under any of the other Loan Documents shall be made, in
accordance with Section 2.13 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, assessments, fees, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, the Issuing Lender and the Administrative Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender, the
Issuing Lender or the Administrative Agent (as the case may be) is organized or
any political subdivision thereof and, in the case of each Lender, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, assessments, fees, charges, withholdings and liabilities in respect
of payments hereunder or under any of the other Loan Documents being hereinafter
referred to as “Taxes”). If the Borrowers shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any of the other
Loan Documents or any other documents to be delivered hereunder or thereunder to
any Lender, the Issuing Lender or the Administrative Agent, (i) the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender, the Issuing Lender or the Administrative Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, the Borrowers shall be jointly and severally liable for the
payment of and shall pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any of the other Loan Documents or any other
documents to be delivered hereunder or thereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or any of the other Loan Documents or any other documents to be
delivered hereunder or thereunder (hereinafter referred to as “Other Taxes”).

(c) The Borrowers shall jointly and severally indemnify each Lender, the Issuing
Lender and the Administrative Agent for and hold it harmless against the full
amount of Taxes or Other Taxes (including,

 

25



--------------------------------------------------------------------------------

without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender, the
Issuing Lender or the Administrative Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender, the Issuing Lender or the Administrative Agent (as the case
may be) makes written demand therefor. A certificate as to the amount of such
payment or liability delivered to any Borrower by such Lender, the Issuing
Lender or the Administrative Agent shall be conclusive absent manifest error.

(d) Within 30 days after the date of any payment of Taxes, the Borrowers shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the Notes or any other documents to be
delivered hereunder by or on behalf of any Borrower through an account or branch
outside the United States or by or on behalf of any Borrower by a payor that is
not a United States person, if the applicable Borrower determines that no Taxes
are payable in respect thereof, such Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of this subsection (d) and subsection (e) below,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrowers (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Administrative Agent and the Borrowers with two
original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. Without limiting any of the above, if any Lender would be entitled
to claim, with respect to a payment from any Borrower that is a United States
person, as defined by Section 7701(a)(30) of the Internal Revenue Code, or that
is otherwise a United States-source payment, the benefits of the exemption from
United States withholding tax for portfolio interest under section 881(c) of the
Internal Revenue Code, such Lender shall also deliver a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section 881
(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of PPG
within the meaning of section 881 (c)(3)(B) of the Internal Revenue Code, or
(C) a “controlled foreign corporation” described in section 881 (c)(3)(C) of the
Internal Revenue Code. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrowers and shall not be obligated to include in such form or document such
confidential information.

(f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form otherwise is not required under subsection (e) above), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States of America solely by reason of
such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required

 

26



--------------------------------------------------------------------------------

hereunder, the Borrowers shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances or Swing Line Advances
owing to it or participations in LC Disbursements (other than pursuant to
Section 2.11, 2.14 or 9.04(c)) in excess of its ratable share of payments on
account of the Revolving Credit Advances or Swing Line Advances or
participations in LC Disbursements obtained by all the Lenders holding such
Advances, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances or Swing Line Advances owing to
them or participations in LC Disbursements as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Revolving Credit Note is required or appropriate in order
for such Lender to evidence (whether for purposes of pledge, enforcement or
otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender a
Revolving Credit Note payable to the order of such Lender in a principal amount
up to the Commitment of such Lender.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Administrative Agent from any Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
applicable Borrower to, in the case of the Register, each Lender and, in the
case of such account or accounts, such Lender, under this Agreement, absent
manifest error; provided, however, that the failure of the Administrative Agent
or such Lender to make an entry, or any finding that an entry is incorrect, in
the Register or such account or accounts shall not limit or otherwise affect the
obligations of any Borrower under this Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of PPG and its Subsidiaries, including for commercial paper back-up
liquidity. The Letters of Credit shall be available (and each Borrower agrees
that it shall use such Letters of Credit) for general corporate purposes of PPG
and its Subsidiaries. Each Borrower agrees that it shall use the Letters of
Credit and apply the proceeds of the Advances in compliance with all applicable
laws.

SECTION 2.18. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, in addition to the Advances provided for in
Section 2.01, each Borrower may request the Issuing Lender to

 

27



--------------------------------------------------------------------------------

issue, at any time and from time to time prior to the Termination Date, Letters
of Credit denominated in Dollars for its own account in such form as is
acceptable to the Issuing Lender in its reasonable determination. Each Letter of
Credit issued hereunder shall be in a minimum face amount of $1,000,000. Letters
of Credit issued hereunder shall constitute utilization of the Commitments.

(b) Notice of Issuance, Amendment, Renewal or Extension. To request the issuance
of a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the applicable Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (d) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the applicable Borrower also shall submit a letter of credit application
on the Issuing Lender’s standard form in connection with any request for a
Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the applicable Borrower
to, or entered into by the applicable Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(c) Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed
or extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the applicable Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure of the Issuing Lender (determined for
these purposes without giving effect to the participations therein of the
Lenders pursuant to paragraph (e) of this Section) shall not exceed $300,000,000
and (ii) the sum of the total LC Exposures plus the aggregate principal amount
of outstanding Advances shall not exceed the total Commitments.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date) and (ii) the date that is five Business Days prior
to the Termination Date.

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender’s Pro Rata Share of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the applicable Borrower or at any time after
any reimbursement payment is required to be refunded to the applicable Borrower
for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each such payment shall be made in the same
manner as provided in Section 2.02 with respect to Advances made by such Lender
(and Section 2.02 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to the next following paragraph, the Administrative Agent shall
distribute such payment to the Issuing Lender or, to the extent that the Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Lender pursuant to this

 

28



--------------------------------------------------------------------------------

paragraph to reimburse the Issuing Lender for any LC Disbursement shall not
constitute an Advance and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse the
Issuing Lender in respect of such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the applicable
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 A.M., New York City time, or (ii) the Business Day immediately
following the day that the applicable Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such
LC Disbursement is not less than $1,000,000, the applicable Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.01 that such payment be financed with a Base Rate Advance in an
equivalent amount and, to the extent so financed, the applicable Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Advance.

If the applicable Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Pro Rata Share thereof.

(g) Obligations Absolute. The Borrowers’ obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrowers’ obligations hereunder.

None of the Administrative Agent, the Lenders, the Issuing Lender, any of their
Affiliates or any of their respective directors, officers, employees, agents and
advisors, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit by the Issuing
Lender or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing
Lender’s fraudulent acts or omissions, gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

(i) the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) the Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

29



--------------------------------------------------------------------------------

(h) Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrowers by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Lender and the Lenders
with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the applicable Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Advances;
provided that, if the applicable Borrower fails to reimburse such
LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.07(b) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Lender shall be for account of such Lender to the extent
of such payment.

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement between PPG, the Administrative Agent, the replaced
Issuing Lender and the successor Issuing Lender. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Lender. At the time
any such replacement shall become effective, PPG shall pay all unpaid fees
accrued for account of the replaced Issuing Lender pursuant to Section 2.04(c).
From and after the effective date of any such replacement, (i) the successor
Issuing Lender shall have all the rights and obligations of the replaced Issuing
Lender under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “Issuing Lender” shall be
deemed to include such successor or any previous Issuing Lender, or such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of the Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(k) Cash Collateralization. If an Event of Default shall occur and be continuing
and the Borrowers receive notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Advances has been accelerated, Lenders with
LC Exposure representing more than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
immediately deposit into an account established and maintained on the books and
records of the Administrative Agent, which account may be a “securities account”
(within the meaning of Section 8-501 of the Uniform Commercial Code as in effect
in the State of New York), in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of the LC Exposure as of
such date; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, in the event of an actual
or deemed entry of an order for relief with respect to any Borrower under Title
11, U.S. Code (the “Federal Bankruptcy Code”). Such deposit shall be held by the
Administrative Agent as collateral for the LC Exposure under this Agreement, and
for this purpose the Borrowers hereby grant a security interest to the
Administrative Agent for the benefit of the Lenders in such collateral account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.

(l) Existing Letter of Credit. Any letter of credit that has been issued under
the Existing Credit Agreement by an Issuing Lender hereunder and that is
designated as a “Letter of Credit” hereunder by PPG in a notice to the
Administrative Agent (a “Designation of Existing Letter of Credit”) in
substantially the form of Exhibit B-3 hereto, on the Effective Date (each such
letter of credit being hereinafter referred to as an “Existing Letter of
Credit”) shall, on the Effective Date, become a Letter of Credit of such Issuing
Lender hereunder.

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

30



--------------------------------------------------------------------------------

(a) commitment fees pursuant to Section 2.04(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Unused Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.01); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swing Line Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (A) the
sum of all non-Defaulting Lenders’ Unused Commitments plus such Defaulting
Lender’s Swing Line Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (B) the amount so to be allocated to
each non-Defaulting Lender does not exceed such Lender’s Unused Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Exposure
and (y) second, cash collateralize for the benefit of the Issuing Lender only
the Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.18(k) for so long as
such LC Exposure is outstanding;

(iii) if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.04(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.04(a) and Section 2.04(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.04(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and except to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Bank shall not
be required to fund any Swing Line Advance and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.19(c), and participating interests in any newly made Swing Line
Advance or any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
such Defaulting Lender shall not participate therein).

 

31



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Bank or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Bank
shall not be required to fund any Swing Line Advance and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swing Line Bank or the Issuing Lender, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, satisfactory to the
Swing Line Bank or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, PPG, the Swing Line Bank and the
Issuing Lender each reasonably determines that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Advances of the other Lenders
(other than Competitive Loans and Swing Line Advances) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Advances in accordance with its Pro Rata Share.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01, 2.03 and
2.18. Sections 2.01, 2.03 and 2.18 of this Agreement shall become effective on
and as of the first date (the “Effective Date”) occurring on or prior August 5,
2010 on which the following conditions precedent have been satisfied:

(a) There shall have occurred no material adverse change in the business,
assets, operations or condition, financial or otherwise, of PPG and its
Subsidiaries taken as a whole since December 31, 2009.

(b) Except for the Disclosed Matters, there shall exist no action, suit,
investigation, litigation or proceeding affecting PPG or any of its Subsidiaries
pending or threatened before any court, governmental agency or arbitrator that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any of the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders and the
Issuing Lender shall have been given such access to the management, records,
books of account, contracts and properties of PPG and its Subsidiaries as they
shall have reasonably requested.

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(e) PPG shall have notified the Administrative Agent in writing as to the
proposed Effective Date.

(f) PPG shall have paid all accrued fees and expenses of the Administrative
Agent, the Issuing Lender and the Lenders (including the accrued fees and
expenses of counsel to the Administrative Agent) payable on or prior to the
Effective Date to the extent and as previously agreed in writing.

 

32



--------------------------------------------------------------------------------

(g) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender and the
Issuing Lender a certificate signed by a duly authorized officer of PPG, dated
the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date,

(ii) No event has occurred and is continuing that constitutes a Default, and

(iii) PPG has terminated the commitments of the lenders and repaid or prepaid in
full all amounts outstanding under (A) the Existing Credit Agreement (other than
in respect of any Existing Letter of Credit) and (B) the €650,000,000 Facility
dated as of December 3, 2007 among PPG, the lenders party thereto, BNP Paribas
Securities Corp. and SG Americas Securities, LLC as mandated lead arrangers and
the other agents party thereto.

(h) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent and (except for the Revolving Credit
Notes) in sufficient copies for each Lender:

(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Executive Committee of the Board
of Directors of PPG approving this Agreement and the other Loan Documents, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Loan Documents.

(iii) A certificate of the Secretary or an Assistant Secretary of PPG certifying
the names and true signatures of the officers of PPG authorized to sign this
Agreement and the other Loan Documents and the other documents to be delivered
hereunder or thereunder.

(iv) Favorable opinions of Glenn Bost, Esquire and K&L Gates LLP, counsel for
PPG, substantially in the forms of Exhibit E-1 and Exhibit E-2 hereto,
respectively, and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

(v) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

(vi) Written evidence (which may include telecopy transmission of a signed
signature page of this Agreement) that each party hereto has signed a
counterpart of this Agreement.

SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary. The obligation of each Lender to make an initial Advance to each
Designated Subsidiary, and of the Issuing Lender to issue, amend, extend or
renew any Letter of Credit for the account of each Designated Subsidiary,
following its designation as a Borrower hereunder pursuant to Section 9.14 on
the occasion of the initial Borrowing thereby, or such issuance, amendment,
extension or renewal of a Letter of Credit for the account thereof, is subject
to the prior or simultaneous occurrence of the Effective Date and the
Administrative Agent’s receipt not less than five Business Days before the date
of such initial Borrowing, or such issuance, amendment, extension or renewal of
a Letter of Credit, of each of the following, in form and substance reasonably
satisfactory to the Administrative Agent and dated such date:

(a) The Designation Letter of such Designated Subsidiary, in substantially the
form of Exhibit D hereto.

 

33



--------------------------------------------------------------------------------

(b) A Revolving Credit Note of such Designated Subsidiary to the extent
requested pursuant to Section 2.16.

(c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(A) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto), (B) copies
of the by-laws (or the equivalent thereof) of such Designated Subsidiary (copies
of which shall be attached thereto) and (C) the names and true signatures of the
officers of such Designated Subsidiary authorized to sign the Designation Letter
of such Designated Subsidiary and its Notes and the other documents to be
delivered by such Designated Subsidiary hereunder.

(d) A copy of the charter or articles (or other similar organizational document)
of such Designated Subsidiary, certified (as of a date reasonably near the date
of such Borrowing) as being a true and complete copy thereof by the Secretary of
State (or other appropriate governmental authority) of the jurisdiction of
organization of such Designated Subsidiary or, if such certificate is not
provided in the jurisdiction of organization of such Designated Subsidiary,
certified (as of a date reasonably near the date of such Borrowing) as being a
true and complete copy thereof by a duly authorized officer of such Designated
Subsidiary.

(e) A copy of a certificate of the Secretary of State (or other appropriate
governmental authority) of the jurisdiction of organization of such Designated
Subsidiary, dated reasonably near the date of such Borrowing, certifying
that such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.

(f) A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
governmental authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.

(g) A favorable opinion of counsel for such Designated Subsidiary reasonably
acceptable to the Administrative Agent, dated the date of such Borrowing, in
substantially the form of Exhibit E-3 hereto (subject to the assumptions,
qualifications and limitations customary for legal opinions in the jurisdiction
for which such opinion is delivered), and addressing such other matters as any
Lender through the Administrative Agent may reasonably request.

(h) Such other documents, opinions and other information as any Lender or the
Issuing Lender, through the Administrative Agent, may reasonably request.

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Swing
Line Borrowing or Letter of Credit Issuance. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (other than a Competitive Bid
Advance), and the obligation of the Issuing Lender to issue, amend, extend or
renew any Letter of Credit, shall be subject to the conditions precedent that
the Effective Date shall have occurred and on the date of such Borrowing or the
date of issuance, amendment, extension or renewal of such Letter of Credit, as
applicable, (a) the following statements shall be true (and each of the giving
of the applicable Notice of Revolving Credit Borrowing or Notice of Swing Line
Borrowing, as the case may be, and the acceptance by any Borrower of the
proceeds of such Revolving Credit Borrowing or Swing Line Borrowing and each
issuance, amendment, extension or renewal of a Letter of Credit shall constitute
a representation and warranty by such Borrower that on the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, as applicable, such statements are true):

(i) the representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in subsection (h)(i) thereof and in
subsection (l) thereof) (and, if such Revolving Credit Borrowing, Swing Line
Borrowing, issuance, amendment, extension or renewal of a Letter of Credit,

 

34



--------------------------------------------------------------------------------

as the case may be, shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Letter, other than the representations and warranties set forth in
paragraph 6(i) of such Designation Letter) are correct on and as of such date,
before and after giving effect to such Revolving Credit Borrowing, Swing Line
Borrowing, issuance, amendment, extension or renewal of a Letter of Credit, as
the case may be, and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, and

(ii) no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing, Swing Line Borrowing, issuance, amendment, extension
or renewal of a Letter of Credit, as the case may be, or from the application of
the proceeds therefrom, that constitutes a Default;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.

SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.03, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true (and
each of the giving of the applicable Notice of Competitive Bid Borrowing and the
acceptance by any Borrower of the proceeds of such Competitive Bid Borrowing
shall constitute a representation and warranty by such Borrower that on the date
of such Competitive Bid Borrowing such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations and warranties set forth in subsection (h)(i) thereof and in
subsection (l) thereof) (and, if such Competitive Bid Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter, other than the
representations and warranties set forth in paragraph 6(i) of such Designation
Letter) are correct on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, and

(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
PPG, by notice to the Lenders, designates as the proposed Effective Date,
specifying such Lender’s objection thereto. The Administrative Agent shall
promptly notify the Lenders and PPG in writing of the occurrence of the
Effective Date.

 

35



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of PPG. PPG represents and warrants
as follows:

(a) It is a corporation validly existing and in good standing under the laws of
the Commonwealth of Pennsylvania, with all requisite corporate authority to own
its properties and to carry on the business in which it is engaged; and it is
duly qualified to transact the business in which it is engaged and is in good
standing (to the extent such concept is recognized) in those jurisdictions in
which the real or personal property owned or leased or the business conducted by
it are material to its operations, except where failure to so qualify would not
have a Material Adverse Effect.

(b) It has the corporate power and authority to execute, deliver and perform
this Agreement, to make the Borrowings provided for herein, to execute and
deliver each of the other Loan Documents to which it is a party and to perform
its obligations under each of the other Loan Documents to which it is a party;
and all such action has been duly authorized by all necessary corporate
proceedings on its part.

(c) The audited consolidated balance sheets and related consolidated statements
of income, shareholders’ equity, comprehensive income and cash flows contained
in PPG’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009
have been prepared in accordance with GAAP and present fairly, in all material
respects, the financial position of PPG and its Consolidated Subsidiaries as of
December 31, 2009 and 2008 and the results of operations and cash flows of PPG
and its Consolidated Subsidiaries for each of the three fiscal years ending on
December 31, 2009, 2008 and 2007. The unaudited consolidated balance sheets and
related consolidated statements of income contained in PPG’s Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2010, have been prepared in
accordance with GAAP applicable to interim unaudited financial statements and,
except for changes resulting from audit and normal year-end adjustments and for
the absence of footnotes and other information required to be included in
audited financial statements prepared in accordance with GAAP, present fairly,
in all material respects, the financial position of PPG and its Consolidated
Subsidiaries as of March 31, 2010 and the results of operations of PPG and its
Consolidated Subsidiaries for the fiscal quarter then ended.

(d) Neither the execution and delivery of this Agreement or any of the other
Loan Documents to which it is a party, nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof or
thereof, will violate or result in a breach (i) of any of the terms, conditions
or provisions of the Restated Articles of Incorporation or bylaws of PPG; or
(ii) of any order, writ, injunction or decree of any court or any law or
regulation of the Federal government, the State of New York or any state in
which the real or personal property owned or leased or the business conducted by
PPG or any of its Subsidiaries is material to their respective operations, or
any instrumentality of such government; or (iii) of any agreement or instrument
to which PPG or any of its Subsidiaries is a party or by which it is bound, the
violation or breach of which would have a Material Adverse Effect or would
constitute a default thereunder which default would have a Material Adverse
Effect; or (iv) of any agreement or instrument to which PPG or any of its
Subsidiaries is a party or by which it is bound which would result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property of PPG or any of its Subsidiaries, which
lien, charge or encumbrance would have a Material Adverse Effect.

(e) This Agreement and each of the other Loan Documents to which it is a party
have been duly and validly executed and delivered by PPG and constitute legal,
valid and binding obligations of PPG enforceable in accordance with their
respective terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights.

(f) Each of PPG and its Subsidiaries has fulfilled its obligations under ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan, except for such failures or non-compliance as would
not have a Material Adverse Effect. No Reportable Event has occurred and is
continuing with respect to any

 

36



--------------------------------------------------------------------------------

Plan, except for such Reportable Events as would not have a Material Adverse
Effect. Neither PPG nor any of its Subsidiaries has incurred any liability to
PBGC or under ERISA and the Internal Revenue Code with respect to any Plan,
except for premiums not yet due and payable or liabilities as would not have a
Material Adverse Effect.

(g) No authorization, consent, approval, license or other action by, and no
registration or filing with, any government agency or instrumentality is
necessary in connection with the execution and delivery of this Agreement or the
Notes, the consummation of the transactions herein contemplated or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.

(h) There is no threatened or, to the knowledge of PPG, pending proceeding by or
before any court, government agency or instrumentality or arbitrator against or
affecting PPG or any of its Subsidiaries which (i) except for the Disclosed
Matters, if adversely decided would have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.

(i) No part of the Advance or proceeds of any extension of credit hereunder will
be utilized for the purpose of enabling PPG to buy or carry any Margin Stock and
neither PPG nor any Subsidiary is in the business of extending credit to others
for such purpose.

(j) (i) PPG and its Subsidiaries have good and marketable title to, or valid
leasehold interests in, all of their respective material properties and assets,
except for minor defects in title that do not materially interfere with the
ability to conduct their respective businesses as currently conducted or to
utilize such properties and assets for their intended purposes.

(ii) PPG and its Subsidiaries have complied with all obligations under all
material leases to which each of them is a party and all such leases are in full
force and effect, except where failure to so comply would not have a Material
Adverse Effect. PPG and its Subsidiaries enjoy peaceful and undisturbed
possession under all such material leases, except where the lack of such
peaceful and undisturbed possession would not have a Material Adverse Effect.

(iii) PPG and its Subsidiaries own or possess all the patents, trademarks,
service marks, trade names, copyrights, licenses, franchises, permits and rights
with respect to the foregoing necessary to own and operate their respective
properties and to carry on their respective business as presently conducted and
as presently planned to be conducted without conflict with the rights of others
in any manner that would have a Material Adverse Effect.

(k) No statement made by PPG in any certificate, report or document furnished by
or on behalf of PPG under or in connection with this Agreement or any of the
other Loan Documents is false or misleading in any material respect and no such
certificate, report or document omits to state a material fact necessary to make
the statements contained therein not misleading.

(l) Since December 31, 2009 there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of PPG and
its Subsidiaries taken as a whole.

(m) PPG has filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by it and has paid all taxes
due pursuant to such returns or pursuant to any assessment received by PPG
except for any taxes or assessments that PPG is contesting in good faith. The
charges, accruals and reserves on the books of PPG in respect of taxes or other
governmental charges are, in the opinion of PPG, adequate.

(n) PPG and its Subsidiaries are in compliance in all material respects with all
laws and regulations relating to the protection of the environment except where
the failure to do so, either singly or in the aggregate, would not have a
Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

(o) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(p) Other than Liens permitted pursuant to Section 5.02(c) and Liens which would
not result in a Material Adverse Effect, no Lien exists over all or any of the
present or future revenues or assets of PPG or any of its Subsidiaries.

(q) Each Borrower (other than PPG) is a Wholly-owned Subsidiary of PPG.

(r) No financial statement contained in any filing by PPG with the United States
Securities and Exchange Commission when filed is false or misleading in any
material respect or omits to state a material fact necessary to make the
statements contained therein not misleading.

(s) Neither the Borrowers, nor, to the knowledge of PPG, any director, officer,
agent, employee or Affiliate of any of the Borrowers is currently subject to any
United States sanctions administered by the Office of Foreign Assets Control of
the United States Treasury Department (“OFAC”); and PPG and the other Borrowers
will not directly or indirectly use the proceeds of any of the Advances, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, for the purpose of financing
the activities of any Person currently subject to any United States sanctions
administered by OFAC or for the purpose of financing any activity that is
prohibited as to United States Persons under United States sanctions
administered by OFAC.

As used in this Section 4.01, “material” shall mean material in the context of
the financial condition of PPG and its Consolidated Subsidiaries taken as a
whole.

ARTICLE V

COVENANTS OF THE BORROWERS

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit shall
remain outstanding or any LC Disbursements shall remain unreimbursed, the
Borrowers will:

(a) Reports, Financial Statements and Other Information. (i) File or cause to be
filed with the United States Securities and Exchange Commission in compliance
with the requirements thereof each Current Report on Form 8-K, Quarterly Report
on Form 10-Q and Annual Report on Form 10-K required to be filed by PPG and
deliver to the Administrative Agent, within 120 days of the end of each fiscal
year of PPG, a certificate of the chief financial officer of PPG as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with the ratio of
Total Indebtedness of PPG and its Consolidated Subsidiaries to Total
Capitalization as provided in Section 5.02(b) hereof, provided that, to the
extent that any Lender is required pursuant to applicable law to obtain directly
from the Borrowers any financial statements included in any such report filed
with the United States Securities and Exchange Commission, the Borrowers shall
promptly provide such financial statements upon reasonable request of such
Lender through the Administrative Agent; (ii) concurrently with the delivery of
financial statements under clause (i) above, a certificate of a financial
officer of PPG (A) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (B) setting forth reasonably
detailed calculations demonstrating compliance with Section 5.02(b);
(iii) promptly furnish to the Administrative Agent for distribution to the
Lenders, subject to reasonable confidentiality requirements if appropriate, such
information respecting the financial condition and affairs of PPG as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably require; and (iv) promptly after the commencement thereof, furnish to
the Administrative Agent for distribution to the Lenders, subject to reasonable
confidentiality requirements if appropriate, notice of all actions and
proceedings before any

 

38



--------------------------------------------------------------------------------

court, governmental agency or arbitrator affecting PPG or any of its
Subsidiaries of the type described in Section 4.01(h), provided that the
Borrowers shall have no obligation to furnish the notice referred to in this
clause (iv) with respect to such actions or proceedings referred to in
Section 4.01(h)(i) which are not reasonably likely to be adversely decided.

(b) Notice of Default. Within five days after any officer of PPG obtains
knowledge of any Default or Event of Default, PPG will provide to each Lender a
certificate of PPG setting forth the details thereof and the action which PPG is
taking or proposes to take with respect thereto.

(c) Maintenance of Properties. Maintain and keep, and shall cause its
Subsidiaries to maintain and keep, their respective properties in such repair,
working order and condition, and make or cause to be made all such needful and
proper repairs, renewals and replacements thereto, as in the judgment of PPG are
necessary and in the interests of PPG or such Subsidiary; provided, however,
subject to Section 5.02(d), that nothing in this Section 5.01(c) shall prevent
PPG (or any Subsidiary thereof) from selling, abandoning or otherwise disposing
of any of its respective businesses from time to time if, in the judgment of PPG
or such Subsidiary, such sale, abandonment, disposition or discontinuance is
advisable.

(d) Existence; Business and Properties. Do or cause to be done, except in the
case of any of its Subsidiaries where the failure to do so would not have a
Material Adverse Effect, all things necessary to preserve, renew and keep in
full force and effect its legal existence in its jurisdiction of incorporation,
and do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its board of directors shall
determine in its judgment.

(e) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and environmental laws.

(f) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which PPG or such Subsidiary operates; provided, however,
that PPG and its Subsidiaries may self-insure to the extent consistent with
prudent business practice as reasonably determined by PPG and such Subsidiary.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder or any Letter of Credit shall
remain outstanding or any LC Disbursement shall remain unreimbursed, PPG will
not, and will not permit any of its Restricted Subsidiaries (or (i) in the case
of clause (b) below, its Consolidated Subsidiaries and (ii) in the case of
clauses (f) and (g) below, its Subsidiaries) to:

(a) Sale of Assets, Consolidation, Merger, etc. (i) Sell, transfer or lease all
or substantially all of its assets, business or property; or (ii) enter into any
merger or consolidation, unless PPG or such Restricted Subsidiary shall be the
surviving corporation.

(b) Financial Undertaking. Permit the ratio of Total Indebtedness to Total
Capitalization to exceed 60% at any time.

(c) Secured Debt. Issue, assume, guarantee, create or incur any Secured Debt
without effectively providing that the Advances (together with, if PPG shall so
determine, any other Indebtedness of PPG or such Restricted Subsidiary then
existing or thereafter created ranking equally with the Advances, including
Guarantees of Indebtedness of others) shall be secured equally and ratably with
(or prior to) such Secured Debt so long as such Secured Debt shall be so
secured, except that this Section 5.02(c) shall not apply to Secured Debt
secured by:

 

39



--------------------------------------------------------------------------------

(i) mortgages on property of any corporation existing at the time such
corporation becomes a Subsidiary;

(ii) mortgages on property existing at the time of acquisition thereof or to
secure the payment of all or any part of the purchase price thereof or to secure
any Indebtedness incurred prior to, at the time of or within 90 days after the
acquisition of such property for the purpose of financing all or any part of the
purchase price thereof;

(iii) mortgages on particular property to secure Indebtedness incurred in
financing all or any part of the cost of exploration or development of such
property, or to secure all or any part of the cost of improvements to such
property which is, in the opinion of the board of directors of PPG,
substantially unimproved, or to secure any Indebtedness incurred to provide
funds for such purpose;

(iv) mortgages on property in favor of the United States of America or any State
thereof, or any other country, or any political subdivision of any of the
foregoing, to secure payments pursuant to any contract or statute or to secure
any Indebtedness incurred for the purpose of financing all or any part of the
purchase price or the cost of construction of the property subject to such
mortgages;

(v) mortgages which secure Indebtedness owing to PPG or a Wholly-owned
Restricted Subsidiary by a Subsidiary of PPG; and

(vi) any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any mortgage referred to in the
foregoing clauses (i) to (v), inclusive, or of any Indebtedness secured thereby;
provided that such extension, renewal or replacement mortgage shall be limited
to all or any part of the same property that secured the mortgage extended,
renewed or replaced (plus improvements on such property).

As used in clauses (i) through (vi) above, the terms “mortgage” or “mortgages”
shall include pledges, liens, and security interests.

Notwithstanding the foregoing provisions of this Section 5.02(c), PPG and any
one or more Restricted Subsidiaries may, without equally and ratably securing
the Advances, issue, assume, guarantee, create or incur Secured Debt which would
otherwise be subject to the foregoing restrictions if, after giving effect to
the Secured Debt to be issued, assumed, guaranteed, created or incurred, the sum
of (a) the aggregate amount of all such Secured Debt of PPG and its Restricted
Subsidiaries (not including Secured Debt permitted under clauses (i) through
(vi) above) and (b) the aggregate value of the Sale and Leaseback Transactions
(as defined in Section 5.02(d)) in existence at such time (except Sale and
Leaseback Transactions the proceeds of which have been applied in accordance
with Section 5.02(d)(i)(B)) does not exceed 5% of the Shareholders’ Interest.

(d) Limitation on Sales and Leasebacks and Transfers of Assets to Unrestricted
Subsidiaries.

(i) Enter into any arrangement with any bank, insurance company or other lender
or investor, or to which any such lender or investor is a party, providing for
the leasing to PPG or such Restricted Subsidiary of any real property (except a
lease for a temporary period not to exceed three years by the end of which it is
intended that the use of such real property by the lessee will be discontinued)
which has been or is to be sold or transferred by PPG or such Restricted
Subsidiary to such lender or investor or to any person to whom funds have been
or are to be advanced by such lender or investor on the security of such real
property (herein referred to as a “Sale and Leaseback Transaction”) unless
either:

 

40



--------------------------------------------------------------------------------

(A) PPG or such Restricted Subsidiary could create Secured Debt secured by a
mortgage, in accordance with Section 5.02(c), on the real property to be leased,
in an amount equal to the value (as hereinafter defined) of such Sale and
Leaseback Transaction, without equally and ratably securing the Advances, or

(B) PPG applies (and in any case PPG covenants that it will apply) within 120
days after the Sale and Leaseback Transaction, regardless of whether such Sale
and Leaseback Transaction may have been made by PPG or by a Restricted
Subsidiary, an amount equal to the greater of (i) the net proceeds of the sale
of the real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG) to the retirement of Funded Debt of PPG; provided that the amount to be
applied to the retirement of Funded Debt of PPG shall be reduced by

(1) the principal amount of any Advances outstanding on the date of the Sale and
Leaseback Transaction repaid by PPG within 120 days after such Sale and
Leaseback Transaction (provided that PPG gives notice pursuant to Section 2.05
of the termination of an aggregate amount of the Commitment of the Lenders equal
to the Advances so repaid), and

(2) the principal amount of Funded Debt, other than Advances, voluntarily
retired by PPG within 120 days after such sale;

provided that no repayment or retirement referred to in this clause (B) may be
effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.

For purposes of this Section 5.02(d) and Section 5.02(c), the term “value” shall
mean, with respect to a Sale and Leaseback Transaction, as of any particular
time, the amount equal to the greater of (i) the net proceeds of the sale of the
real property leased pursuant to such Sale and Leaseback Transaction and
(ii) the fair value of the real property so leased at the time of entering into
such Sale and Leaseback Transaction (as determined by the board of directors of
PPG), divided first by the number of full years in the term of the lease and
then multiplied by the number of full years of such term remaining at the time
of determination, without regard to any renewal or extension options contained
in the lease.

(ii) Transfer any assets which, in the reasonable opinion of the board of
directors of PPG, constitute a major manufacturing or research property, plant
or facility of PPG and its Restricted Subsidiaries, taken as a whole, to any
Unrestricted Subsidiary.

(e) Margin Stock. Purchase or hold any Margin Stock if more than 25% of the
value of its assets (as defined in said Regulation U) is or would be represented
by Margin Stock.

(f) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by United States or
applicable foreign generally accepted accounting principles or by the United
States Securities and Exchange Commission or the Public Company Accounting
Oversight Board or any similar foreign governmental agency or instrumentality.

(g) Change in Nature of Business. Make any material change in the nature of its
business as carried on at the date hereof.

 

41



--------------------------------------------------------------------------------

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) PPG shall default (whether as direct obligor or guarantor) in the
payment of principal of any Advance or any reimbursement obligation in respect
of any LC Disbursement when due; or (ii) PPG shall default (whether as direct
obligor or guarantor) in the payment of any interest, fee or any other amount
payable under this Agreement or under any other Loan Document and such default
shall have continued for a period of five (5) Business Days thereafter;

(b) PPG shall default (whether as direct obligor or guarantor) (i) in any
payment of principal of or interest on any other obligation for borrowed money
in excess of $50,000,000 in unpaid principal amount beyond any period of grace
provided with respect thereto, or (ii) in the performance of any other
agreement, term or condition contained in any agreement under which any such
other obligation for borrowed money in excess of $50,000,000 is created and
shall not have cured such default within any period of grace provided by such
agreement, if the effect of such default is to cause, or permit the holder or
holders of such obligation (or a trustee or agent on behalf of such holder or
holders) to cause, such obligation to become due prior to its stated maturity;

(c) Any representation or warranty made herein or pursuant hereto by PPG, or any
certificate furnished pursuant to the provisions hereof, shall prove to have
been false or misleading in any material respect as of the time made or
furnished;

(d) PPG shall default in the performance of any covenant contained in
Section 5.01(b) or Section 5.02 hereof;

(e) PPG or any other Borrower shall default in the performance of any other
covenant, term, condition or provision of this Agreement or any other Loan
Document and such default shall not be remedied for a period of thirty (30) days
after written notice thereof to PPG from the Administrative Agent at the request
of any Lender or the Issuing Lender;

(f) A final judgment or order for the payment of money in excess of $50,000,000
shall be rendered by a court of record against PPG and such judgment or order
shall not be appealable and shall continue unsatisfied and unstayed for a period
of thirty (30) days;

(g) Any of the following shall have occurred: (i) any person or group of persons
shall have acquired beneficial ownership of a majority in interest of the
outstanding Voting Stock of PPG (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended, and the applicable rules and
regulations thereunder) unless such acquisition of beneficial ownership is
approved by a majority of the Incumbent Board (as such term is defined in clause
(ii) of this paragraph (g)), or (ii) individuals who, as of the date of this
Agreement were directors of PPG, together with any replacement or additional
directors whose election was recommended by or who were elected by a majority of
directors then in office (such directors together herein called the “Incumbent
Board”), cease to constitute a majority of the board of directors of PPG or
(iii) PPG shall cease to own, directly or indirectly, 100% of the Voting Stock
of any other Borrower;

(h) A proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of any Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or for the appointment of a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) for any substantial part of its property, or for the winding-up or
liquidation of its affairs, and such proceeding shall remain

 

42



--------------------------------------------------------------------------------

undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting the relief sought in
such proceeding;

(i) PPG shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or shall consent to
the entry of an order for relief in an involuntary case under any such law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian or sequestrator (or other similar
official) of PPG or for any substantial part of its property, or shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability generally to pay its debts as they become due, or shall take any
corporate action in furtherance of any of the foregoing; or

(j) PPG shall fail to meet its minimum funding requirements under ERISA with
respect to any Plan or if any Plan shall be terminated by act of the PBGC or a
trustee shall be appointed for any Plan, except when such failure is of an
amount which is not material to the financial condition of PPG or such
termination or appointment would not result in the imposition on PPG of material
liability, or when such failure is the result of contesting such minimum funding
requirements in good faith and PPG has established on its books any reserve
which is required by GAAP with respect thereto;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances (other than a Swing Line
Advance made by a Lender pursuant to Section 2.02(b)) to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. PPG hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Borrower now or hereafter existing under or in
respect of this Agreement and each of the other Loan Documents to which such
Borrower is a party (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any Lender in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, PPG’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Borrower to the Administrative Agent or any Lender or the Issuing Lender under
or in respect of this Agreement and each of the other Loan Documents to which
such other Borrower is a party but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Borrower. The obligations of PPG under this
Section 7.01 constitute a guaranty of payments and not of collection.

SECTION 7.02. Guaranty Absolute. PPG guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of this Agreement and the
applicable Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the

 

43



--------------------------------------------------------------------------------

Administrative Agent or any Lender or the Issuing Lender with respect thereto.
The obligations of PPG under or in respect of this Guaranty are independent of
the Guaranteed Obligations or any other obligations of any other Borrower under
or in respect of this Agreement and the applicable Loan Documents, and a
separate action or actions may be brought and prosecuted against PPG to enforce
this Guaranty, irrespective of whether any action is brought against any other
Borrower or whether any other Borrower is joined in any such action or actions.
The liability of PPG under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and PPG hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of this Agreement, any Loan Document
or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of this Agreement or any of the other Loan
Documents, or any other amendment or waiver of or any consent to departure from
this Agreement or any of the other Loan Documents, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or any of the other Loan
Documents or any other assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any Lender or the Issuing Lender
to disclose to any Borrower any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Borrower now or hereafter known to the Administrative Agent or such
Lender or the Issuing Lender (PPG waiving any duty on the part of the
Administrative Agent, the Lenders and the Issuing Lender to disclose such
information);

(g) the release or reduction of liability of any other guarantor or surety with
respect to the Guaranteed Obligations;

(h) the enactment of any exchange controls in the jurisdiction of any Designated
Subsidiary or any governmental authority thereof, or the occurrence of any
adverse political or economic development in the jurisdiction of any Designated
Subsidiary; or

(i) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender or the Issuing Lender that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any other
guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or the
Issuing Lender or any other Person upon the insolvency, bankruptcy or
reorganization of any other Borrower or otherwise, all as though such payment
had not been made.

 

44



--------------------------------------------------------------------------------

SECTION 7.03. Waivers and Acknowledgments. (a) PPG hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Administrative Agent
or any Lender or the Issuing Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Borrower or any other Person or any collateral.

(b) PPG hereby unconditionally and irrevocably waives any right to revoke this
Guaranty and acknowledges that this Guaranty is continuing in nature and applies
to all Guaranteed Obligations, whether existing now or in the future.

(c) PPG hereby unconditionally and irrevocably waives (i) any defense arising by
reason of any claim or defense based upon an election of remedies by the
Administrative Agent or any Lender or the Issuing Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of PPG or
other rights of PPG to proceed against any of the other Borrowers, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
PPG hereunder.

(d) PPG hereby unconditionally and irrevocably waives any duty on the part of
the Administrative Agent or any Lender or the Issuing Lender to disclose to PPG
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Borrower or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender or the Issuing Lender.

(e) PPG hereby unconditionally and irrevocably waives any defense arising by
reason of any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Guaranteed Obligations or any Credit Party’s rights
with respect thereto, including (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of a non-Dollar currency for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such jurisdiction or any governmental authority that directly or
indirectly deprives any Borrower of any assets or their use or of the ability to
operate its business or a material part thereof, or (iv) any war (whether or not
declared), insurrection, revolution, hostile act, civil strife or similar events
occurring in such jurisdiction which has the same effect as the events described
in clause (i), (ii) or (iii) above (in each of the cases contemplated in
clauses (i) through (iv) above, to the extent occurring or existing on or at any
time after the date of this Agreement).

(f) PPG acknowledges that it will receive substantial direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waivers set forth in Section 7.02 and this Section 7.03 are knowingly made
in contemplation of such benefits.

SECTION 7.04. Subrogation. PPG hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against any
other Borrower or any other insider guarantor that arise from the existence,
payment, performance or enforcement of PPG’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender or
the Issuing Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to PPG in violation of
the immediately preceding sentence at any time prior to the later of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Administrative Agent, the
Issuing Lender and the Lenders, shall be

 

45



--------------------------------------------------------------------------------

segregated from other property and funds of PPG and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) PPG shall make payment to the
Administrative Agent or any Lender or the Issuing Lender of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Termination Date shall have occurred, the Administrative Agent, the
Issuing Lender and the Lenders will, at PPG’s request and expense, execute and
deliver to PPG appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
PPG of an interest in the Guaranteed Obligations resulting from such payment
made by PPG pursuant to this Guaranty.

SECTION 7.05. Subordination. PPG hereby subordinates any and all debts,
liabilities and other obligations owed to PPG by each other Borrower (the
“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG may receive regularly
scheduled payments from any other Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, PPG shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Borrower, PPG agrees that the
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before PPG receives payment of any Subordinated
Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), PPG shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Administrative Agent, the Issuing
Lender and the Lenders and deliver such payments to the Administrative Agent on
account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of PPG under the other
provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of PPG, to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post Petition Interest), and (ii) to require PPG (A) to collect and enforce, and
to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Administrative Agent for application
to the Guaranteed Obligations (including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon PPG, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Administrative Agent, the Issuing Lender and the Lenders
and their respective successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, the
Administrative Agent, the Issuing Lender or any Lender may

 

46



--------------------------------------------------------------------------------

assign or otherwise transfer all or any portion of its rights and obligations
under this Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Administrative Agent, the Issuing
Lender or such Lender herein or otherwise, in each case as and to the extent
provided in Section 9.07.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each of the Lenders and the Issuing
Lender hereby appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and under the other Loan Documents as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such powers
and discretion as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement and in the other Loan Documents
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement, the other Loan
Documents or applicable law. The Administrative Agent agrees to give to each
Lender and the Issuing Lender prompt notice of each notice given to it by PPG or
any other Borrower pursuant to the terms of this Agreement or the other Loan
Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the Lender that made any
Advance as the holder of the Indebtedness resulting therefrom until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 9.07; (ii) may consult with legal counsel (including counsel
for the Borrowers), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) makes no warranty or representation to any Lender or the Issuing
Lender and shall not be responsible to any Lender or the Issuing Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any of the other Loan Documents; (iv) shall
not have any duty to ascertain or to inquire as to the performance, observance
or satisfaction of any of the terms, covenants or conditions of this Agreement
or any of the other Loan Documents on the part of any Borrower or the existence
at any time of any Default or to inspect the property (including the books and
records) of any Borrower; (v) shall not be responsible to any Lender or the
Issuing Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall incur no liability under or in respect of this Agreement
or any of the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier, telegram
or telex) believed by it to be genuine and signed or sent by the proper party or
parties.

SECTION 8.03. JPMCB and Affiliates. With respect to its Commitment, the Advances
made by it and the Note issued to it, JPMCB shall have the same rights and
powers under this Agreement and the other Loan Documents as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
JPMCB in its individual capacity. JPMCB and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, PPG,
any of its Subsidiaries and any Person who may do business with or own
securities of PPG or any such Subsidiary, all as if JPMCB were not the
Administrative Agent and without any duty to account therefor to the Lenders.
The

 

47



--------------------------------------------------------------------------------

Administrative Agent shall have no duty to disclose information obtained or
received by it or any of its affiliates relating to PPG or its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as Administrative Agent.

SECTION 8.04. Lender Credit Decision. Each of the Lenders and the Issuing Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or the Issuing Lender and based on the
financial statements referred to in Section 4.01(c) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders and the Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or the Issuing Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

SECTION 8.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrowers), ratably according to the
respective principal amounts of the Revolving Credit Advances then owed to each
of them (or if no Revolving Credit Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Administrative
Agent’s fraudulent acts or omissions, gross negligence or willful misconduct,
and provided, further, that the obligations of each Lender that shall cease to
be a party to this Agreement in accordance with Section 9.07 shall terminate on
the date of the applicable assignment except to the extent any claim hereunder
relates to an event arising prior to such assignment. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Borrowers. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 8.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

SECTION 8.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders, the Issuing
Lender and the Borrowers and may be removed at any time with or without cause by
the Required Lenders. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent, which shall be a financial institution
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

SECTION 8.07. Other Agents. Each of the Lenders and the Issuing Lender hereby
acknowledges that neither the co-syndication agents nor any of the co-lead
arrangers and co-bookrunners has any liability hereunder other than in its
capacity as a Lender.

 

48



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (i) no amendment, waiver or consent
shall, unless in writing and signed by each Lender directly affected thereby in
addition to the Required Lenders, do any of the following: (a) increase the
Commitments of the Lenders, (b) reduce the principal of, or interest on, the
Revolving Credit Advances or LC Disbursements or any fees or other amounts
payable hereunder, (c) postpone any date fixed for any payment of principal of,
or interest on, the Revolving Credit Advances or LC Disbursements or any fees or
other amounts payable hereunder, (d) extend the termination date of any
Commitment, or (e) change the Pro Rata Share of any Lender; (ii) no amendment,
waiver or consent shall, unless in writing and signed by each Lender, do any of
the following: (a) waive any of the conditions specified in Section 3.01,
(b) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (c) reduce or limit the obligations of PPG under Section 7.01 or
release PPG or otherwise limit PPG’s liability with respect to the obligations
owing to the Administrative Agent and the Lenders or (d) amend this
Section 9.01; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Bank in addition to the Lenders required above to take
such action, affect the rights or duties of the Swing Line Bank under this
Agreement; (iv) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent, the Issuing Lender and the Swing Line Bank
in addition to the Lenders required above to take such action, amend
Section 2.19; and (v) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required above
to take such action, affect the rights or duties of the Administrative Agent
under this Agreement or any Note. It is acknowledged and agreed that the
exercise by PPG of its rights under Section 2.05(b) shall not be deemed to
require any amendment, waiver or consent under this Section 9.01.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied, telegraphed, telexed or delivered, if to
any Borrower, at the address of PPG at One PPG Place, Pittsburgh, Pennsylvania
15272, telecopy number 412-434-4416, Attention: Treasurer, with a copy to PPG at
One PPG Place, Pittsburgh, Pennsylvania 15272, telecopy number 412-434-2490,
Attention: Senior Vice President and General Counsel; if to any Lender, at its
at its address (or telecopy number) set forth in its Administrative
Questionnaire, if to the Issuing Lender, at its address at One Chase Manhattan
Plaza, New York, New York 10081, telecopy number 212-522-1874, Attention: Yvon
Luxama, with a copy to JPMorgan Chase Bank, N.A., 1111 Fannin Street, Houston,
Texas 77002, telecopy number 713-427-6307, Attention: Sushma Charania; and if to
the Administrative Agent, at its address at 1111 Fannin Street, Houston, Texas
77002, telecopy number 713-427-6307, Attention: Sushma Charania, with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, telecopy
number 212-270-5100, Attention: Peter Predun; or, as to the Borrowers or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties and, as to each other party, at such
other address as shall be designated by such party in a written notice to the
Borrowers and the Administrative Agent. All such notices and communications
shall, when mailed, telecopied, telegraphed or telexed, be effective when
deposited in the mails, telecopied, delivered to the telegraph company or
confirmed by telex answerback, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or PPG
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant

 

49



--------------------------------------------------------------------------------

to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Notwithstanding anything to the contrary contained in this Agreement or any
Note, (i) any notice to the Borrowers or to any one of them required under this
Agreement or any such Note that is delivered to PPG shall constitute effective
notice to the Borrowers or to any such Borrower, including PPG and (ii) any
Notice of Borrowing or any notice of Conversion delivered pursuant to the terms
of this Agreement may be delivered by any Borrower or by PPG, on behalf of any
other Borrower. Each Borrower (other than PPG) hereby irrevocably appoints PPG
as its authorized agent to receive and deliver notices in accordance with this
Section 9.02, and hereby irrevocably agrees that (A) in the case of clause
(i) of the immediately preceding sentence, the failure of PPG to give any notice
referred to therein to any such Borrower to which such notice applies shall not
impair or affect the validity of such notice with respect thereto and (B) in the
case of clause (ii) of the immediately preceding sentence, the delivery of any
such notice by PPG, on behalf of any other Borrower, shall be binding on such
other Borrower to the same extent as if such notice had been executed and
delivered directly by such Borrower.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Borrower, any
Lender, the Issuing Lender or the Administrative Agent to exercise, and no delay
in exercising, any right hereunder or under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 9.04. Costs and Expenses. (a) PPG agrees to pay all reasonable and
customary out-of-pocket costs and expenses of the Administrative Agent (within
10 days of receipt of a written itemized statement, together with supporting
documentation, identifying in reasonable detail the amounts of such costs and
expenses) incurred in connection with the preparation, execution and delivery of
this Agreement, the other Loan Documents and the other documents to be delivered
hereunder or thereunder, including, without limitation, all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and the reasonable fees and expenses of counsel for the Administrative Agent
with respect thereto. PPG further agrees to pay all costs and expenses, if any,
of the Administrative Agent, the Issuing Lender and the Lenders incurred in
connection with the enforcement of this Agreement, any of the other Loan
Documents and the other documents to be delivered hereunder or thereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Administrative Agent, the Issuing Lender and each Lender in connection with the
enforcement of rights under this Section 9.04(a).

(b) The Borrowers agree to indemnify and hold harmless the Administrative Agent,
the Issuing Lender and each Lender and each of their respective Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) this
Agreement, any of the other Loan Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or the LC Disbursements or (ii) the actual or alleged presence of hazardous
materials on any property of PPG or any of its Subsidiaries or any environmental
action relating in any way to PPG or any of its Subsidiaries, except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s fraudulent acts or omissions, gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Borrower, its directors, equity holders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Administrative Agent, any Lender, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to this Agreement, any
of the other Loan Documents, any of the transactions contemplated herein or
therein or the actual or proposed use of the proceeds of the Advances or the LC
Disbursements.

 

50



--------------------------------------------------------------------------------

(c) If (x) any payment or prepayment of principal of, or Conversion of, any
Eurocurrency Rate Advance, LIBO Rate Advance or EURIBOR Advance is made by any
Borrower to or for the account of a Lender (i) other than on the last day of the
Interest Period for such Advance, as a result of a payment, prepayment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or (ii) as a
result of a payment, prepayment or Conversion pursuant to Section 2.08, 2.10 or
2.12, (y) any assignment of any Eurocurrency Rate Advance, LIBO Rate Advance or
EURIBOR Advance of any Borrower is made by any Lender other than on the last day
of as a result of a demand by PPG pursuant to Section 9.07(a) or (z) any
Borrower fails for any reason (including without limitation because applicable
conditions precedent have not been satisfied) to borrow any Eurocurrency Rate
Advance, LIBO Rate Advance or EURIBOR Advance, such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment, prepayment, Conversion, assignment
or failure to borrow, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If the amount of Euro purchased by any Lender in the case
of a Conversion or exchange of Advances in the case of Section 2.08 or 2.12
exceeds the sum required to satisfy such Lender’s liability in respect of such
Advances, such Lender agrees to remit to PPG such excess. A certificate of a
Lender setting forth the amount or amounts necessary to compensate such Lender
as specified in this Section 9.04(c) delivered to such Borrower shall be
conclusive absent demonstrable error.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of any Borrower now or
hereafter existing under this Agreement and the Note held by such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the applicable Borrower and the Administrative Agent after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01, 2.03 and 2.18, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by PPG and the Administrative Agent and when the
Administrative Agent shall have been notified by each Initial Lender that such
Initial Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrowers, the Administrative Agent and each Lender and their
respective successors and assigns, except that no Borrower (including PPG as
guarantor under Article VII) shall have the right to assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Issuing Lender, the Administrative Agent and the Lenders, provided that
any Borrower other than PPG may assign its rights or obligations to PPG or any
other Borrower without such prior written consent.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by PPG will (following (x) a demand by such Lender pursuant to
Section 2.11 or 2.14 or (y) a failure by such Lender to sign, within three
Business Days after the date originally scheduled for delivery of such signature
if the Required Lenders have delivered such signature on or prior to such
scheduled date, any proposed amendment, waiver or consent to this Agreement or
the Revolving Credit Notes requiring, pursuant to Section 9.01, the signature of
all Lenders), upon at least five Business Days’ notice to such Lender and the
Administrative Agent, assign to one or more Persons all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Revolving Credit Advances owing to it and
the Revolving Credit Note or Notes held by it);

 

51



--------------------------------------------------------------------------------

provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement (other
than any right to make Competitive Bid Advances, Competitive Bid Advances owing
to it and Competitive Bid Notes), (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was an Affiliate of a Lender
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event be less than
$10,000,000, (iii) each such assignment shall be to an Eligible Assignee,
(iv) each such assignment made as a result of a demand by PPG pursuant to this
Section 9.07(a) shall (x) be an assignment of all of such Lender’s rights and
obligations under this Agreement (including, without limitation, all of such
Lender’s Commitment, the Revolving Credit Advances owing to it and the Revolving
Credit Note or Notes held by it) and (y) be arranged by PPG after receipt of the
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Lender and the Swing Line Bank), which consent shall not
be unreasonably withheld, and shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (v) no Lender shall be
obligated to make any such assignment as a result of a demand by PPG pursuant to
this Section 9.07(a) unless and until such Lender shall have received one or
more payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender (other than Competitive Bid Advances),
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement,
(vi) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note subject to
such assignment, (unless the assignee is already a Lender hereunder) an
Administrative Questionnaire for the assignee and a processing and recordation
fee of $3,500 payable by the parties to each such assignment, provided, however,
that in the case of each assignment made as a result of a demand by PPG, such
recordation fee shall be payable by PPG except that no such recordation fee
shall be payable in the case of an assignment made at the request of PPG to an
Eligible Assignee that is an existing Lender, and (vii) any Lender may, without
the approval of PPG, assign all or a portion of its rights to any of its
Affiliates. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Section 2.11, 2.14 and 9.04
to the extent any claim thereunder relates to an event arising prior such
assignment) and be released from its obligations under this Agreement (other
than its obligations under Section 8.05 to the extent any claim thereunder
relates to an event arising prior to such assignment) (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and

 

52



--------------------------------------------------------------------------------

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Revolving Credit Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrowers.

(d) The Administrative Agent, acting solely for this purpose as an agent of PPG,
shall maintain at its address referred to in Section 9.02 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances and LC Disbursements owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrowers,
the Issuing Lender or any Lender at any reasonable time and from time to time
upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than PPG or any of its Affiliates) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and any Note or Notes
held by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrowers
hereunder) and the other Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement and the other Loan Documents, (iv) the
Borrowers, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any of the other Loan Documents, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder or thereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to PPG furnished to such Lender by or on behalf of PPG; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any Confidential
Information relating to PPG received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
upon the identification as such in writing from time to time by such Granting
Lender to the Administrative Agent and PPG and upon the prior written consent of
PPG in its sole and absolute discretion, the option to provide to any Borrower
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Advance
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Advance, the Granting Lender shall be obligated
to make such Advance pursuant to the terms hereof. The making of an Advance by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent and as if such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment

 

53



--------------------------------------------------------------------------------

obligation under this Agreement (all liability for which shall remain with such
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.07, any SPC may (i) with notice to, but without the prior written
consent of, PPG and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by PPG and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Advances and
(ii) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC. This
Section 9.07(h) may not be amended without the written consent of the SPC.

SECTION 9.08. Confidentiality. None of the Administrative Agent, the Issuing
Lender or any Lender shall disclose any Confidential Information to any other
Person without the consent of PPG, other than (a) to the Administrative Agent’s,
the Issuing Lender’s or such Lender’s Affiliates and their officers, directors,
employees, agents and advisors, (b) as contemplated by Section 9.07(f), to
actual or prospective assignees and participants, or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrowers and their obligations
(provided, such assignees, participants, counterparties and advisors are advised
of and agree to be bound by either the provisions of this Section 9.08 or other
provisions at least as restrictive as this Section 9.08) in each case only on a
confidential need-to-know basis, (c) as required by any law, rule or regulation
or judicial process and (d) as requested or required by any state, federal or
foreign authority or examiner regulating banks or banking or financial
institutions.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at its principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Euro into Dollars, the parties agree to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase Euro with Dollars at its principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which
final judgment is given.

(c) The obligation of the Borrowers in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the

 

54



--------------------------------------------------------------------------------

amount of the applicable Primary Currency so purchased exceeds such sum due to
any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.

SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrowers hereby consent to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to such Borrower at its
address specified pursuant to Section 9.02. Each Designated Subsidiary hereby
further agrees that service of process in any such action or proceeding brought
in any such New York state court or in any such federal court may be made upon
PPG at its address referred to in Section 9.02, and each Designated Subsidiary
hereby irrevocably appoints PPG as its authorized agent to accept such service
of process, and hereby irrevocably agrees that the failure of PPG to give any
notice of any such service to such Designated Subsidiary shall not impair or
affect the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. Nothing in this Agreement shall affect any right
that any party may otherwise have to serve legal process in any other manner
permitted by applicable law or to bring any action or proceeding relating to
this Agreement or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.13. Substitution of Currency. If a change with respect to Euro occurs
pursuant to any applicable law, rule or regulation of any governmental, monetary
or multinational authority, this Agreement (including, without limitation, the
definition of Eurocurrency Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with PPG) to be
necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change with respect to Euro had occurred.

SECTION 9.14. Designated Subsidiaries. (a) Designation. PPG may at any time and
from time to time, and, if after the Effective Date, upon not less than 15
Business Days’ prior notice, by delivery to the Administrative Agent and each
Lender of a Designation Letter, duly executed by PPG and a Wholly-owned
Restricted Subsidiary and in substantially the form of Exhibit D hereto,
designate such Subsidiary as a “Designated Subsidiary” for all purposes of this
Agreement, and, upon fulfillment of the applicable conditions set forth in
Article III and after such Designation Letter is accepted by the Administrative
Agent, such Subsidiary shall thereupon become a Designated Subsidiary for all
purposes of this Agreement and, as such, shall have all of the rights and
obligations of a Borrower hereunder. The Administrative Agent shall promptly
notify each Lender of each such designation by PPG and the identity of each such
Designated Subsidiary. Following the giving of any notice pursuant to this
Section 9.14(a), if the designation of such Designated Subsidiary obligates the
Administrative Agent or any Lender to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, PPG shall, promptly upon the request
of the Administrative Agent or any Lender, supply such documentation and other
evidence as is reasonably requested by the Administrative Agent or any Lender in
order for the Administrative Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.

If PPG shall designate as a Designated Subsidiary hereunder any Subsidiary not
organized under the laws of the United States or any State thereof, any Lender
may, with notice to the Administrative Agent and

 

55



--------------------------------------------------------------------------------

PPG, fulfill its Commitment by causing an Affiliate of such Lender to act as the
Lender in respect of such Designated Subsidiary (and such Lender shall, to the
extent of Advances made to and participations in Letters of Credit issued for
the account of such Designated Subsidiary, be deemed for all purposes hereof to
have pro tanto assigned such Advances and participations to such Affiliate in
compliance with the provisions of Section 9.07).

As soon as practicable after receiving notice from PPG or the Administrative
Agent of PPG’s intent to designate a Subsidiary as a Designated Subsidiary and
in any event at least 10 Business Days prior to the delivery of an executed
Designation Letter to the Administrative Agent pursuant to this Section 9.14(a),
for a Designated Subsidiary (other than a Pre-Approved Designated Subsidiary)
that is organized under the laws of a jurisdiction other than of the United
States or a political subdivision thereof, any Lender that may not legally lend
to, establish credit for the account of and/or do any business whatsoever with
such Designated Subsidiary directly or through an Affiliate of such Lender as
provided in the immediately preceding paragraph (a “Protesting Lender”) shall so
notify PPG and the Administrative Agent in writing. With respect to each
Protesting Lender, PPG shall, effective on or before the date that such
Designated Subsidiary shall have the right to borrow hereunder, either
(i) notify the Administrative Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and/or Letter of Credit reimbursement
obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or PPG or the relevant Designated
Subsidiary (in the case of all other amounts), or (ii) cancel its request to
designate such Subsidiary as a “Designated Subsidiary” hereunder.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations of any Designated Subsidiary under
this Agreement and the other Loan Documents to which it is a party, then, so
long as at such time such Designated Subsidiary has not submitted a Notice of
Revolving Credit Borrowing, a Notice of Swing Line Borrowing or a notice of
issuance, amendment, extension or renewal of a Letter of Credit, such Designated
Subsidiary’s status as a Borrower and as a Designated Subsidiary shall terminate
upon notice to such effect from the Administrative Agent to the Issuing Lender
and the Lenders (which notice the Administrative Agent shall promptly deliver to
the Issuing Lender and the Lenders following its receipt of such a request from
PPG). Thereafter, the Issuing Lender and the Lenders shall be under no further
obligation to make any Advances or other extensions of credit to such Designated
Subsidiary.

SECTION 9.15. Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 9.16. USA PATRIOT ACT. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title iii of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with said Act.

SECTION 9.17. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of each of the Borrowers,
their stockholders and/or their Affiliates. Each Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Borrower, its stockholders or its Affiliates, on the
other. Each of the Borrowers acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and each Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Borrower,
its stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has

 

56



--------------------------------------------------------------------------------

advised, is currently advising or will advise any Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to any Borrower except
the obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that such Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PPG INDUSTRIES, INC. By  

/s/ Aziz S. Giga

  Name: Aziz S. Giga   Title: Vice President, Strategic Planning and Treasurer
U.S. Federal Tax Identification No. for PPG: 25-0730780 Address for PPG: One PPG
Place Pittsburgh, Pennsylvania 15272 JPMORGAN CHASE BANK, N.A.   as
Administrative Agent By  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director



--------------------------------------------------------------------------------

  LENDERS Commitment     $100,000,000   JPMORGAN CHASE BANK, N.A.    
individually and as Issuing Lender   By  

/s/ Peter S. Predun

    Name: Peter S. Predun     Title: Executive Director $100,000,000   THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD.   By  

/s/ Alan Reiter

    Name: Alan Reiter     Title: Authorized Signatory   By  

/s/ J. Michael Leffler

    Name: J. Michael Leffler     Title: Authorized Signatory $100,000,000   BNP
PARIBAS   By  

/s/ Michael Kowalczuk

    Name: Michael Kowalczuk     Title: Director   By  

/s/ Melissa Balley

    Name: Melissa Balley     Title: Vice President $70,000,000   CITIBANK, N.A.
  By  

/s/ John D. Tucker

    Name: John D. Tucker     Title: Vice President



--------------------------------------------------------------------------------

$70,000,000   DEUTSCHE BANK AG NEW YORK BRANCH   By  

/s/ Andreas Neumeier

    Name: Andreas Neumeier     Title: Managing Director   By  

/s/ Ming K. Chu

    Name: Ming K. Chu     Title: Vice President $70,000,000   GOLDMAN SACHS BANK
USA   By  

/s/ Mark Walton

    Name: Mark Walton     Title: Authorized Signatory $70,000,000   HSBC BANK
USA, NATIONAL ASSOCIATION   By  

/s/ David A. Mandell

    Name: David A. Mandell     Title: Managing Director



--------------------------------------------------------------------------------

$70,000,000   INTESA SANPAOLO S.P.A.   By  

/s/ Robert Wurster

    Name: Robert Wurster     Title: Senior Vice President   By  

/s/ Francesco Di Mario

    Name: Francesco Di Mario     Title: FVP & Credit Manager $70,000,000  
SOCIETE GÉNÉRALE   By  

/s/ Milissa A. Goeden

    Name: Milissa A. Goeden     Title: Director $70,000,000   THE ROYAL BANK OF
SCOTLAND PLC   By  

/s/ Paul Chisholm

    Name: Paul Chisholm     Title: Vice President



--------------------------------------------------------------------------------

$55,000,000   BANK OF AMERICA, N.A.   By  

/s/ William M. Bulger, Jr.

    Name: William M. Bulger, Jr.     Title: Vice President $55,000,000   PNC
BANK, NATIONAL ASSOCIATION   By  

/s/ Tracy J. DeCock

    Name: Tracy J. DeCock     Title: Senior Vice President $55,000,000  
SOVEREIGN BANK   By  

/s/ Carlos A. Calixto

    Name: Carlos A. Calixto     Title: Vice President $55,000,000   THE BANK OF
NEW YORK MELLON   By  

/s/ William M. Feathers

    Name: William M. Feathers     Title: Vice President $55,000,000   WELLS
FARGO BANK, N.A.   By  

/s/ James Travagline

    Name: James Travagline     Title: Director



--------------------------------------------------------------------------------

$45,000,000   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH   By  

/s/ Jay Chall

    Name: Jay Chall     Title: Director   By  

/s/ Kathrin Marhi

    Name: Kathrin Marhi     Title: Assistant Vice President $45,000,000   MORGAN
STANLEY BANK, N.A.   By  

/s/ Sherrese Clarke

    Name: Sherrese Clarke     Title: Authorized Signatory $45,000,000   SUMITOMO
MITSUI BANKING CORPORATION   By  

/s/ William Ginn

    Name: William Ginn     Title: Executive Director

Total Commitments

$1,200,000,000



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF PRE-APPROVED DESIGNATED SUBSIDIARIES

 

NAME

 

JURISDICTION OF ORGANIZATION

PPG Industries Securities, Inc.   Delaware PPG Industries Securities, Inc.
Dublin Branch   Delaware PPG Finance B.V   Netherlands PPG Luxembourg Finance
SaRL U.S. Branch   Luxembourg  



--------------------------------------------------------------------------------

EXHIBIT A-1 - FORM OF

REVOLVING CREDIT

PROMISSORY NOTE

 

U.S.$                       Dated:                     , 201    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to the order of                                          (the
“Lender”) for the account of its Applicable Lending Office on the later of the
Termination Date and the date designated pursuant to Section 2.06 of the Credit
Agreement (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Three Year Credit Agreement dated as
of July [    ], 2010 among PPG Industries, Inc., the Borrower, certain other
borrowers parties thereto, the Lender and certain other lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lender and such other
lenders, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as
co-syndication agents, and J.P. Morgan Securities Inc., The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas Securities Corp., as co-lead
arrangers and co-bookrunners (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such date.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and each Swing Line Advance from the date of such
Revolving Credit Advance or such Swing Line Advance, as the case may be, until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest (i) in respect of each Revolving Credit Advance in
Dollars are payable in lawful money of the United States of America to the
Administrative Agent at its account maintained at 1111 Fannin Street, Houston,
Texas 77002, in same day funds and (ii) in respect of each Revolving Credit
Advance in Euro and in respect of each Swing Line Advance are payable in such
currency at the applicable Payment Office in same day funds. Each Revolving
Credit Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.

This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances and Swing
Line Advances by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance and Swing Line Advance being evidenced by this Promissory Note,
(ii) contains provisions for determining the Dollar Equivalent of Revolving
Credit Advances denominated in Euro and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 

[NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Advance

 

Amount of

Principal Paid

or Prepaid

 

Unpaid Principal

Balance

 

Notation

Made By

                                                                               
                                                                               
                                       



--------------------------------------------------------------------------------

EXHIBIT A-2 - FORM OF

COMPETITIVE BID

PROMISSORY NOTE

 

U.S.$                       Dated:                     , 201    

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to the order of                                          (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Three Year Credit Agreement dated as of July [    ], 2010 among PPG Industries,
Inc., the Borrower and certain other borrowers parties thereto, the Lender and
certain other lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lender and such other lenders, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as co-syndication agents, and J.P.
Morgan Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas
Securities Corp., as co-lead arrangers and co-bookrunners (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined)), on                     , 201[    ], the
principal amount of $                    .

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:         % per annum (calculated on the basis of a year of
         days for the actual number of days elapsed).

Both principal and interest are payable in lawful money of                     
to JPMCB, as Administrative Agent, for the account of the Lender at the office
of the Administrative Agent, at 1111 Fannin Street, Houston, Texas 77002, in
same day funds.

This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-1 - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders

parties to the Credit Agreement referred

to below

270 Park Avenue

New York, NY 10017

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Three Year Credit Agreement,
dated as of July [    ], 2010 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among PPG Industries, Inc., the undersigned and certain other
borrowers parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent for said Lenders, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and BNP Paribas, as co-syndication agents, and J.P. Morgan Securities
Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas Securities Corp.,
as co-lead arrangers and co-bookrunners, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Revolving Credit Borrowing under the Credit
Agreement, and in that connection sets forth below the information relating to
such Revolving Credit Borrowing (the “Proposed Revolving Credit Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 201    .

(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                    ][for a Revolving Credit Borrowing in Euro, list currency
and amount of Revolving Credit Borrowing].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is          month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations and warranties set forth in
subsection (h)(i) thereof and in subsection (l) thereof) and, if the undersigned
is a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter (other than the
representations and warranties set forth in paragraph 6(i) of such Designation
Letter) are correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-2 - FORM OF NOTICE OF

COMPETITIVE BID BORROWING

JPMorgan Chase Bank, N.A., as

Administrative Agent for the Lenders

parties to the Credit Agreement referred

to below

270 Park Avenue

New York, NY 10017

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Three Year Credit Agreement,
dated as of July [    ], 2010 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among PPG Industries, Inc., the undersigned and certain other
borrowers parties thereto, certain Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent for said Lenders, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and BNP Paribas, as co-syndication agents, and J.P. Morgan Securities
Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas Securities Corp.,
as co-lead arrangers and co-bookrunners, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

 

(A)    Date of Competitive Bid Borrowing   

 

(B)    Amount and Currency of Competitive Bid Borrowing   

 

(C)    [Maturity Date] [Interest Period]   

 

(D)    Interest Rate Basis      

 

(E)    Day Count Convention      

 

(F)    Interest Payment Date(s)      

 

(G)   

 

     

 

(H)   

 

     

 

(I)   

 

     

 

The undersigned hereby certifies that the following statements are true on the
date hereof:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations and warranties set forth in
subsection (h)(i) thereof and in subsection (l) thereof) and, if the undersigned
is a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter (other than the
representations and warranties set forth in paragraph 6(i) of such Designation
Letter) are correct, before and after giving effect to the Proposed Competitive
Bid Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date; and

(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default;

The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-3 - FORM OF

DESIGNATION OF EXISTING

LETTERS OF CREDIT

FORM OF DESIGNATION OF

EXISTING LETTERS OF CREDIT

JPMorgan Chase Bank, N.A.

1111 Fannin Street

Houston, Texas 77002

Attn: Janene English

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

Attn: Peter Predun

[            ], 2010

Reference is made to that Five Year Credit Agreement dated as of May 28, 2004,
as amended by Amendment No. 1 dated as of May 24, 2006 and Amendment No. 2 dated
as of November 5, 2007 (as so amended, the “Five Year Credit Agreement”), among
PPG Industries, Inc. (the “Company”); the several banks and financial
institutions from time to time as parties thereto; JPMorgan Chase Bank, as
administrative agent; Citigroup Global Markets Inc., as syndication agent; and
J.P. Morgan Securities, Inc. and Citigroup Global Markets Inc., as co-lead
arrangers and co-book managers.

The Five Year Credit Agreement is being replaced by that certain Three Year
Credit Agreement dated as of July [    ], 2010 (as amended, restated, modified
and supplemented and in effect from time to time, the “Credit Agreement”), among
the Company, the several banks and financial institutions from time to time as
parties thereto and JPMorgan, as administrative agent.

Capitalized terms defined in the Three Year Credit Agreement and not otherwise
defined herein are used herein as defined therein.

The undersigned hereby advises you, pursuant to Section 2.18(l) of the Three
Year Credit Agreement, that as of the Effective Date the letters of credit set
forth in Schedule 1 attached hereto shall be deemed Letters of Credit under the
Three Year Credit Agreement.

 

Very truly yours, PPG Industries, Inc. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Three Year Credit Agreement dated as of July [    ],
2010 (as amended or modified from time to time, the “Credit Agreement”) among
PPG Industries, Inc., a Pennsylvania corporation (“PPG”), each Subsidiary of PPG
who becomes a borrower thereunder pursuant to Section 9.14 thereof (each, a
“Borrower” and, collectively with PPG, the “Borrowers”), the Lenders (as defined
in the Credit Agreement), JPMorgan Chase Bank, N.A., as Administrative Agent for
the Lenders (the “Administrative Agent”), The Bank of Tokyo-Mitsubishi UFJ, Ltd.
and BNP Paribas, as co-syndication agents, and J.P. Morgan Securities Inc., The
Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas Securities Corp., as co-lead
arrangers and co-bookrunners. Terms defined in the Credit Agreement are used
herein with the same meaning.

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof (other than in respect of Competitive Bid Advances and Competitive Bid
Notes) equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement (other than in
respect of Competitive Bid Advances and Competitive Bid Notes). After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Revolving Credit Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Borrower or the performance or
observance by any Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Revolving Credit Note[, if any,] held by the Assignor [and
requests that the Administrative Agent exchange such Revolving Credit Note for a
new Revolving Credit Note payable to the order of [the Assignee in an amount
equal to the Commitment assumed by the Assignee pursuant hereto or new Revolving
Credit Notes payable to the order of the Assignee in an amount equal to the
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Commitment retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vi) attaches any U.S. Internal
Revenue Service forms required under Section 2.14 of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this



--------------------------------------------------------------------------------

Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by the Administrative Agent, unless otherwise specified on Schedule 1
hereto.

5. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Revolving Credit Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and facility fees with respect thereto) to the Assignee. The Assignor
and Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Revolving Credit Notes for periods prior to the Effective Date
directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

                  % 

Assignee’s Commitment:

   $                

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

   $                

Principal amount of Revolving Credit Note payable to Assignee:

   $                

Principal amount of Revolving Credit Note payable to Assignor:

   $                

Effective Date*:                     , 201    

  

 

[NAME OF ASSIGNOR], as Assignor By  

 

  Name:

 

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.



--------------------------------------------------------------------------------

  Title: Dated:                     , 201     [NAME OF ASSIGNEE], as Assignee By
 

 

  Name:   Title: Dated:                     , 201     Domestic Lending Office:
            [Address] Eurocurrency Lending Office:             [Address]

 

Accepted and Approved this                  day of                     , 201    
JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

    Name:     Title:   Accepted and Approved this                  day of
                    , 201     JPMORGAN CHASE BANK, N.A., as Issuing Lender By  

 

    Name:     Title:   [Approved this                  day of
                    , 201     PPG INDUSTRIES, INC. By  

 

  ]*   Name:     Title:  

 

* Required if no Event of Default has occurred and is continuing and the
Assignee is not an Affiliate of the Assignor



--------------------------------------------------------------------------------

EXHIBIT D - FORM OF

DESIGNATION LETTER

[Date]

To each of the Lenders parties to the Credit

    Agreement referred to below, and to JPMorgan

    Chase Bank, N.A., as Issuing Lender and as

    Administrative Agent

Ladies and Gentlemen:

Reference is made to the Three Year Credit Agreement, dated as of July [_], 2010
(the “Credit Agreement”), among PPG Industries, Inc. (the “Company”), the
Lenders parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for
said Lenders, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as
co-syndication agents, J.P. Morgan Securities Inc., The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and BNP Paribas Securities Corp., as co-lead arrangers and
co-bookrunners. Terms defined in the Credit Agreement are used herein as therein
defined.

Please be advised that the Company hereby designates the undersigned
Wholly-owned Restricted Subsidiary, [                        ], a
[                        ] (the “Designated Subsidiary”), as a “Designated
Subsidiary” and a “Borrower” under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of the agreement of each Lender to
extend credit to it from time to time under, and on the terms and conditions set
forth in, the Credit Agreement does hereby assume each of the obligations
imposed upon a Designated Subsidiary and a Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement.

In furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:

1. It is a Person duly organized, validly existing and, to the extent such
concept is applicable in the jurisdiction of its organization, in good standing
under the laws of [                    ], with all requisite authority to own
its properties and to carry on the business in which it is engaged; and is duly
qualified to transact the business in which it is engaged and is in good
standing in those jurisdictions in which the real or personal property owned or
leased or the business conducted by it are material to its operations.

2. It has the [corporate] power and authority to execute, deliver and perform
this Designation Letter or the Credit Agreement, to make the Borrowings provided
for therein, to execute and deliver its Notes and perform its obligations
thereunder; and all such action has be duly authorized by all necessary
[corporate] proceedings on its part.

3. Neither the execution, delivery and performance by it of this Designation
Letter, the Credit Agreement or the Notes issued by it, the consummation of the
transactions contemplated hereby and thereby nor compliance with the terms and
provisions hereof or thereof will violate or result in a breach (i) of any of
the terms, conditions or provisions of its organizational documents; or (ii) any
order, writ, injunction or decree of any court or any law or regulation of the
jurisdiction of its organization or in any jurisdiction in which the real or
personal property owned or leased or the business conducted by it is material to
its operations or any instrumentality of such government; or (iii) any agreement
or instrument to which it is a party or by which it is bound, the violation or
breach of which would have a Material Adverse Effect or would constitute a
default thereunder; or (iv) of any agreement or instrument to which it is a
party or by which it is bound which would result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of its
property, which lien, charge or encumbrance would have a Material Adverse
Effect.



--------------------------------------------------------------------------------

4. This Designation Letter has been, and each of the Notes issued by it when
delivered under the Credit Agreement will have been, duly executed and delivered
by it. Each of this Designation Letter and the Credit Agreement is, and each of
the Notes issued by it when delivered under the Credit Agreement will be, its
legal, valid and binding obligation, enforceable against it in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights.

5. No authorization, consent, approval, license or other action by, and no
registration or filing with, any governmental agency or instrumentality is
necessary in connection with the execution and performance by it of this
Designation Letter, the Credit Agreement or any of the Notes issued by it, or
for the consummation of the transactions contemplated hereby and thereby, or the
performance of or compliance with the terms and conditions hereof and thereof,
except for such authorizations, consents, approvals, licenses or other actions
by, and such registrations or filings with, such government agencies or
instrumentalities as have been or will be timely made or obtained.

6. There is no threatened or, to its knowledge, pending proceeding by or before
any court, governmental agency or instrumentality or arbitrator against or
affecting it which (i) except for the Disclosed Matters, if adversely decided
would have a Material Adverse Effect or (ii) purports to affect the legality,
validity or enforceability of this Designation Letter, the Credit Agreement or
any of the Notes issued by it, or the consummation of the transactions
contemplated hereby and thereby.

7. It is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no proceeds of any
Advance to it will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock.

The Designated Subsidiary hereby irrevocably appoints the Company as its
authorized agent to receive and deliver notices in accordance with
Section 9.02(c) of the Credit Agreement, and hereby irrevocably agrees that
(A) in the case of any notices delivered to the Company, on behalf of the
Designated Subsidiary, in accordance with Section 9.02(c) of the Credit
Agreement, the failure of the Company to give any notice referred to therein to
the Designated Subsidiary shall not impair or affect the validity of such notice
with respect thereto and (B) in the case of Notice of Borrowing or notice of
Conversion delivered pursuant to Section 2.09 of the Credit Agreement by the
Company, on behalf of the Designated Subsidiary, in accordance with
Section 9.02(c) of the Credit Agreement, the delivery of any such notice by the
Company, on behalf of the Designated Subsidiary, shall be binding on the
Designated Subsidiary to the same extent as if such notice had been executed and
delivered directly by the Designated Subsidiary.

The Designated Subsidiary hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary or for recognition or enforcement
of any judgment, and hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by applicable law,
in such federal court. The Designated Subsidiary hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any Lender or the Administrative Agent by registered or
certified mail, postage prepaid, to it at its address specified below its name
on the signature page hereto. The Designated Subsidiary hereby further agrees
that service of process in any such action or proceeding brought in any such New
York State court or in any such federal court may be made upon the Company at
the address referred to in Section 9.02 of the Credit Agreement, and the
Designated Subsidiary hereby irrevocably appoints the Company as its authorized
agent to accept such service of process, and agrees that the failure of the
Company to give any notice of any such service to it shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. The Designated Subsidiary agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Designation Letter, the Credit Agreement or any
of the Notes issued by the Designated Subsidiary shall affect any



--------------------------------------------------------------------------------

right that any party may otherwise have to serve legal process in any other
manner permitted by applicable law or to bring any action or proceeding relating
to this Designation Letter, the Credit Agreement or any such Note in the courts
of any jurisdiction.

The Designated Subsidiary irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by it in any New York state or federal court. The Designated
Subsidiary hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

To the extent that the Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Designation Letter, the Credit Agreement or any of the
Notes issued by it.

The Designated Subsidiary hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Designation Letter, the Credit
Agreement or any of the Notes issued by it or the actions of the Administrative
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

Very truly yours, PPG INDUSTRIES, INC. By  

 

  Name:   Title:



--------------------------------------------------------------------------------

[THE DESIGNATED SUBSIDIARY] By  

 

  Name:   Title:   Address:   [                                         ]

 

Acknowledged and Agreed to
as of the date first above written:

JPMORGAN CHASE BANK, N.A., as Administrative Agent By  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

OPINION OF COUNSEL

FOR PPG

[PPG INDUSTRIES LETTERHEAD]

July [    ], 2010

To each of the Lenders party to that

certain Three Year Credit Agreement,

Dated as of July [    ], 2010, among PPG

Industries, Inc., said Lenders and JPMorgan

Chase Bank, N.A., as Administrative Agent for

said Lenders, and to JPMorgan Chase Bank, N.A.,

as Issuing Lender and as Administrative Agent

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(iv) of that certain
Three Year Credit Agreement, dated as of July [    ], 2010 (the “Credit
Agreement”), among PPG Industries, Inc. (“PPG”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent for said Lenders, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as Co-Syndication Agents, and J.P.
Morgan Securities, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas
Securities Corp., as Co-Lead Arrangers and Co-Bookrunners. Capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Credit Agreement.

I have acted as counsel to PPG in connection with the preparation, execution and
delivery of the Credit Agreement. In that connection, I have examined, or caused
to be examined, the following:

(1) The Credit Agreement signed by each of the parties thereto.

(2) The documents furnished by PPG pursuant to Section 3.01 of the Credit
Agreement.

(3) The Restated Articles of Incorporation of PPG and all amendments thereto as
in effect as of the date hereof (the “Charter”).

(4) The Amended and Restated Bylaws of PPG as in effect as of the date hereof
(the “Bylaws”).

(5) A certificate of the Secretary of the Commonwealth of Pennsylvania, dated
July [    ], 2010, attesting to the continued corporate existence and good
standing of PPG in the Commonwealth of Pennsylvania.

I have also examined the originals, or duplicates or certified or conformed
copies, of such other corporate records of PPG, certificates of public officials
and of officers and representatives of PPG, and agreements, instruments and
other documents, as I have deemed relevant and necessary as a basis for the
opinions expressed below. As to questions of fact material to such opinions, I
have relied upon certificates of public officials and of officers and
representatives of PPG. In addition, I have examined, and have relied as to
matters of fact upon, the representations and warranties made in the Credit
Agreement.



--------------------------------------------------------------------------------

In rendering the opinions below, I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by each party thereto
other than PPG, the genuineness of all signatures of parties other than PPG, the
legal capacity of all natural persons other than officers or representatives of
PPG, the authenticity of all documents submitted to me as originals, and the
conformity to original documents and authenticity of all documents submitted to
me as duplicates or certified or conformed copies.

My opinions expressed below are limited to the laws of the Commonwealth of
Pennsylvania and the Federal law of the United States.

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set for herein, I am of the opinion that:

1. PPG (a) is a corporation duly organized, validly existing and subsisting
under the laws of the Commonwealth of Pennsylvania and (b) has duly authorized,
executed and delivered the Credit Agreement.

2. The execution, delivery and performance by PPG of the Credit Agreement and
the Notes, and the consummation of the transactions contemplated thereby, are
within PPG’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Charter or the Bylaws, (ii) any
law, rule or regulation applicable to PPG (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or
(iii) to the best of my knowledge, any contractual or legal restriction
contained in any document binding upon PPG.

3. No authorization, approval or other action by, and no notice to or filing
with, any Federal or Pennsylvania governmental authority or regulatory body or
any other third party is required for (a) the due execution and delivery of the
Credit Agreement or the Notes, (b) the borrowings by PPG in accordance with the
terms of the Credit Agreement or (c) the performance by PPG of its payment
obligations under the Credit Agreement.

4. In any action or proceeding arising out of or relating to the Credit
Agreement or the Notes in any court of the Commonwealth of Pennsylvania or in
any Federal court sitting in the Commonwealth of Pennsylvania, such court would
likely recognize and give effect to the provisions of Section 9.09 of the Credit
Agreement, wherein the parties thereto agree that the Credit Agreement and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York. Without limiting the generality of the foregoing, a court of
the Commonwealth of Pennsylvania or a Federal court sitting in the Commonwealth
of Pennsylvania would likely apply the usury law of the State of New York, and
would likely not apply the usury law of the Commonwealth of Pennsylvania, to the
Credit Agreement and the Notes. However, if a court of the Commonwealth of
Pennsylvania or a Federal court sitting in the Commonwealth of Pennsylvania were
to hold that the Credit Agreement and the Notes are governed by, and to be
construed in accordance with, the laws of the Commonwealth of Pennsylvania, the
Credit Agreement and the Notes would be, under the laws of the Commonwealth of
Pennsylvania, legal, valid and binding obligations of PPG enforceable against
PPG in accordance with their respective terms.

5. To the best of my knowledge, except for the Disclosed Matters, there are no
pending or overtly threatened actions or proceedings against PPG or any of its
Consolidated Subsidiaries before any court, governmental agency or arbitrator
that purport to affect the legality, validity, binding effect or enforceability
of the Credit Agreement or any of the Notes or the consummation of the
transactions contemplated thereby or that are likely to have a Material Adverse
Effect.

The opinions set forth above are subject to the following qualifications:



--------------------------------------------------------------------------------

(a) My opinion in paragraph 4 above is subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar law affecting
creditors’ rights generally.

(b) My opinion in paragraph 4 above is subject to the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing (regardless of whether considered in
a proceeding in equity or at law).

(c) I express no opinion as to (i) Section 2.15 of the Credit Agreement insofar
as it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation and (ii) the effect of the law of any jurisdiction other than the
Commonwealth of Pennsylvania wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.

 

Very truly yours, Glenn E. Bost II Senior Vice President and General Counsel



--------------------------------------------------------------------------------

EXHIBIT E-2 - FORM OF

OPINION OF K&L Gates LLP

July     , 2010

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

The Lenders Listed on Schedule 1 attached Hereto

 

  Re: PPG Industries, Inc.

Ladies and Gentlemen:

We have acted as special New York counsel to PPG Industries, Inc., a
Pennsylvania corporation (the “Company”) in connection with the Three Year
Credit Agreement dated as of July     , 2010 (the “Credit Agreement”) among the
Company, JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative
Agent”), the Initial Lenders named therein (the “Lenders”), The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as Co-Syndication Agents, and J.P.
Morgan Securities, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas
Securities Corp, as Co-Lead Arrangers and Co-Bookrunners. The Credit Agreement
provides for revolving credit loans (the “Transaction” or the “Loans”) from the
Lenders to the Company and Designated Subsidiaries from time to time in an
aggregate principal amount of up to $1,200,000,000. We are delivering this
opinion letter to you at the Company’s request pursuant to Section 3.01(h)(iv)
of the Credit Agreement. This opinion letter has been prepared and should be
understood in accordance with the Legal Opinion Principles, 53 Bus.Law. 831
(1998), and Guidelines for the Preparation of Closing Opinions, 57 Bus.Law. 875
(2002), of the Committee on Legal Opinions, ABA Section of Business Law.

The following documents are referred to collectively in this opinion letter as
the “Transaction Documents”:

1. Credit Agreement

2. Revolving Credit Notes dated as of July     , 2010

Capitalized terms used but not defined in this opinion letter have the meanings
given to them in the Credit Agreement.

In connection with rendering the opinions set forth below, we have examined the
Transaction Documents and made such other investigation as we have deemed
appropriate.

For the purposes of this opinion letter we made the assumptions that each
document submitted to us is accurate and complete, that each such document that
is an original is authentic, that each such document that is a copy conforms to
an authentic original and that all signatures (including signatures on behalf of
the Company) on each such document are genuine. We have also assumed that the
Company is a corporation duly incorporated and subsisting under the laws of the
Commonwealth of Pennsylvania, that the Company has the corporate power to
execute, deliver, and perform its obligations under each of the Transaction
Documents, that the Company has taken all action necessary to authorize the
execution and delivery of and performance of its obligations under each of the
Transaction Documents, and that the Company has duly executed and delivered each
of them. We have further assumed the legal capacity of natural persons, and we
have assumed that each party to each of the Transaction Documents (including the
Company) has the legal capacity and has satisfied all legal requirements
necessary to make that Transaction Document enforceable against it, and that
each Lender has complied with all state and federal



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

Page 2

July     , 2010

 

statutes, rules and regulations applicable to it arising out of the Loan or its
status as lender with respect to the Transaction. We have not verified any of
the foregoing assumptions.

The opinions expressed in this opinion letter are limited to the law of the
State of New York, other than its laws relating to choice of law. Except as
expressly set forth in this opinion letter, we are not opining on specialized
laws that are not customarily covered in opinion letters of this kind, such as
tax, insolvency, antitrust, pension, employee benefit, environmental,
intellectual property, banking, insurance, labor, health and safety, and
securities laws.

Based on the foregoing, and subject to the foregoing and the additional
qualifications and other matters set forth below, it is our opinion that:

1. Each of the Transaction Documents is a valid and binding obligation of the
Company enforceable against it in accordance with its terms.

2. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Transaction Documents, the incurring and
payment of the indebtedness evidenced by the Credit Agreement, and the payments
made pursuant to the Fee Letter, do not violate any applicable statute, rule, or
regulation of the State of New York.

3. The execution and delivery by the Company of, and the performance of its
payment obligation under, the Transaction Documents, and the incurring and
payment of the indebtedness evidenced by the Credit Agreement, the exercise of
rights or remedies by the other parties under any Transaction Document, and the
payments made pursuant to the Fee Letter, do not require the Company to obtain
any approval by or make any filing with any governmental authority under any
statute, rule, or regulation of the State of New York.

Our opinion in numbered paragraph 1 above is subject to the effect of
bankruptcy, insolvency, fraudulent transfer, reorganization, receivership,
moratorium, and other similar laws affecting the rights and remedies of
creditors generally, and to general principles of equity (whether applied by a
court of law or equity).

We express no opinion with respect to any matter involving financial information
or relating to compliance with financial covenants or financial requirements.

We are furnishing this opinion letter to you solely in connection with the
Transaction. You may not rely on this opinion letter in any other connection,
and it may not be furnished to or relied upon by any other person for any
purpose, without our specific prior written consent, except that (a) any person
who becomes a Lender or successor Administrative Agent pursuant to the Credit
Agreement may rely on this opinion letter as if it was addressed to such person
subject to all of the assumptions and qualifications applicable to this opinion
letter as rendered to you and subject further to the condition and understanding
that: (i) this opinion letter speaks only as of the date hereof; (ii) we have no
responsibility or obligation to update this opinion letter, to consider its
applicability or correctness to any party other than you, or to take into
account changes in law, facts or any other developments of which we may later
become aware, and (iii) any such reliance must be actual and reasonable under
the circumstances existing at the time such person becomes a Lender, including
any changes in law, facts or other developments known to or reasonably knowable
by such person at such time; and (b) you may deliver a copy of this opinion
letter to governmental regulatory agencies having jurisdiction over you to the
extent that disclosure of the opinion letter is required by applicable statute,
rule, or regulation.

The foregoing opinions are rendered as of the date of this letter. We assume no
obligation to update or supplement any of our opinions to reflect any changes of
law or fact that may occur.

Yours truly,



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS

JPMorgan Chase Bank, N.A.

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

BNP Paribas

{other Lenders to be inserted}



--------------------------------------------------------------------------------

EXHIBIT E-3 - FORM OF

OPINION OF SPECIAL COUNSEL

FOR A DESIGNATED SUBSIDIARY

[Date]

To each of the Lenders parties to the Credit

    Agreement referred to below, and to

    JPMorgan Chase Bank, N.A., as Issuing

    Lender and as Administrative Agent

[Name of Designated Subsidiary]

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.02(g) of the Three Year
Credit Agreement, dated as of July [_], 2010 (the “Credit Agreement”), among PPG
Industries, Inc. (the “Company”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent for said Lenders, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas, as co-syndication agents, and J.P.
Morgan Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BNP Paribas
Securities Corp., as co-lead arrangers and co-bookrunners. Terms defined in the
Credit Agreement are used herein as therein defined.

We have acted as [special] counsel to                          (the “Designated
Subsidiary”) in connection with the preparation, execution and delivery of the
Designation Letter executed by the Designated Subsidiary.

In that connection, we have examined:

(a) The Designation Letter executed by the Designated Subsidiary.

(b) The Credit Agreement.

(c) The documents furnished by the Designated Subsidiary pursuant to Article III
of the Credit Agreement.

(d) The [Certificate of Incorporation] [SPECIFY SIMILAR ORGANIZATIONAL
DOCUMENTS] of the Designated Subsidiary and all amendments thereto through the
date hereof (the “Charter”).

(e) The [bylaws] [SPECIFY SIMILAR CONSTITUENT DOCUMENTS] of the Designated
Subsidiary and all amendments thereto through the date hereof (the “Bylaws”).

(f) A certificate of the [Secretary of State][SPECIFY SIMILAR GOVERNMENTAL
AUTHORITY, IF APPLICABLE] of                             , (the “Jurisdiction”)
dated             , 200     attesting to the continued [corporate] existence
and, to the extent such concept applies in the Jurisdiction, good standing of
the Designated Subsidiary in such Jurisdiction.

We have also examined the originals, or duplicates or certified or conformed
copies of such other corporate records of the Designated Subsidiary,
certificates of public officials and of officers and representatives of the
Designated Subsidiary, and agreements, instruments and other documents, as we
have deemed relevant and



--------------------------------------------------------------------------------

necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, we have relied upon certificates of public officials
and officers and representatives of the Designated Subsidiary.

In rendering the opinions below, we have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by each party thereto
other than the Designated Subsidiary, the genuineness of all signatures of
parties other than Designated Subsidiary, the legal capacity of all natural
persons other than officers or representatives of Designated Subsidiary, the
authenticity of all documents submitted to me as originals, and the conformity
to original documents and authenticity of all documents submitted to us as
duplicates or certified or conformed copies.

Our opinions expressed below are limited to the law of the Jurisdiction.

Based upon and subject to the foregoing , and subject to the qualifications and
limitations set forth herein, we are of the opinion that:

1. The Designated Subsidiary is [a corporation] duly organized[,] [and] validly
existing [and in good standing] under the laws of the Jurisdiction.

2. The execution, delivery and performance by the Designated Subsidiary of its
Designation Letter, and the Notes issued by it, its performance of the Credit
Agreement, and the consummation of the transactions contemplated thereby, are
within the Designated Subsidiary’s [corporate] powers, have been duly authorized
by all necessary [corporate] action, and do not contravene the Charter or the
Bylaws.

3. The execution, delivery and performance by the Designated Subsidiary of its
Designation Letter and of the Credit Agreement and the Notes, and the
consummation of the transactions contemplated thereby, do not contravene (i) any
law, rule or regulation applicable to the Designated Subsidiary or (ii) to the
best of our knowledge any contractual or legal restriction contained in any
document binding on the Designated Subsidiary.

4. The Designation Letter and each of the Notes issued by the Designated
Subsidiary on the date hereof have been duly executed and delivered by the
Designated Subsidiary.

5. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body of the Jurisdiction is
required for (a) the due execution and delivery of the Credit Agreement, the
Designation Letter or the Notes by the Designated Subsidiary, (b) the borrowings
by the Designated Subsidiary in accordance with the terms of the Credit
Agreement, or (c) the performance by the Designated Subsidiary of its payment
obligations under the Credit Agreement.

6. To the best of our knowledge, there are no pending or overtly threatened
actions or proceedings against the Designated Subsidiary or any of its
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the legality, validity, binding effect or enforceability of the
Designation Letter, the Credit Agreement or any of the Notes or the consummation
of the transactions contemplated thereby, or that are likely to have a
materially adverse effect upon the financial condition or operations of the
Designated Subsidiary or any of its Subsidiaries.

7. Neither the Administrative Agent nor any Lender is required to qualify to do
business in the Jurisdiction or to comply with the requirements of any foreign
lender statute in order to perform under the Credit Agreement or any of the
Notes or to carry out any of the other transactions contemplated thereby or to
avail themselves of the rights and remedies provided thereby, nor will the
Administrative Agent or any Lender be subject to taxation in the Jurisdiction,
in each case solely as the result of the performance of the Credit Agreement or
any of the Notes.



--------------------------------------------------------------------------------

8. No stamp, registration or other similar taxes, fees or charges are or will be
required to be paid in the Jurisdiction in connection with the execution,
delivery, performance or enforcement of the Credit Agreement or any of the
Notes.

We express no opinion as to (i) Section 2.15 of the Credit Agreement insofar as
it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation and (ii) the effect of the law of any jurisdiction other than the
Jurisdiction wherein any Lender may be located or wherein enforcement of the
Credit Agreement or the Notes may be sought that limits the rates of interest
legally chargeable or collectible.

Very truly yours,